Exhibit 10.2

Execution Version

 

MORGAN STANLEY SENIOR

FUNDING, INC.

1585 Broadway

New York, New York 10036

 

BANK of AMERICA, N.A.,

MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED

One Bryant Park

New York, NY 10036

WF INVESTMENT HOLDINGS, LLC,

WELLS FARGO SECURITIES, LLC

One Wells Fargo Center

301 South College Street

Charlotte, NC 28288-0737

 

WELLS FARGO CAPITAL

FINANCE, LLC

2450 Colorado Avenue

Suite 3000

West Santa Monica, CA 90404

December 15, 2011

United Rentals, Inc.

5 Greenwich Office Park

Greenwich, CT 06831

Attention: Irene Moshouris, Senior Vice President and Treasurer

Project Powder

Commitment Letter

$650.0 million Senior Secured Bridge Facility

$1,550.0 million Senior Unsecured Bridge Facility

$1,800.0 million ABL Revolving Credit Facility

Ladies and Gentlemen:

United Rentals, Inc. (“you” or “Holdings”) have advised Morgan Stanley Senior
Funding, Inc. (“MSSF”), Bank of America, N.A. (“BofA”), WF Investment Holdings,
LLC (“WF”) and Wells Fargo Capital Finance, LLC (“WFCF” and, together with MSSF,
BofA and WFCF, “we”, “us” or the “Commitment Parties”) that you intend to
acquire (the “Acquisition”) 100% of the outstanding capital stock of a company
previously identified to us and code-named Republic (the “Target”) pursuant to a
merger agreement between you and the Target for an aggregate purchase price of
approximately $4.5 billion (including the assumption of certain indebtedness of
Target and its subsidiaries), a portion of which will be used to retire
indebtedness. We understand that the Acquisition and related transactions will
be structured as set forth in Exhibit A (the “Transaction Description”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description or in Exhibit B attached hereto (the
“Secured Bridge Term Sheet”), Exhibit C attached hereto (the “Unsecured Bridge
Term Sheet”), Exhibit D attached hereto (the “Replacement ABL Term Sheet”),
Exhibit E attached hereto (the “ABL Amendment Term Sheet”) or Exhibit F attached
hereto (the “Conditions Term Sheet” and, together with the Secured Bridge Term
Sheet, the Unsecured Bridge Term Sheet, the Replacement ABL Term Sheet and the
ABL Amendment Term Sheet, the “Term Sheets”, and collectively with this letter,
this “Commitment Letter”). All references to “dollars” or “$” in this Commitment
Letter are references to United States dollars.



--------------------------------------------------------------------------------

We understand that the total cash funding required to effect the Acquisition and
the Refinancing, to obtain the Requisite Consents, to pay the fees and expenses
incurred in connection with the Acquisition and the Refinancing and to provide
for the ongoing working capital and general corporate needs of the Borrower and
its subsidiaries shall be financed with the borrowings under the Bridge
Facilities (as defined below) and/or the proceeds of the issuances of Notes
described in the Transaction Description and, subject to there being no
increases to the facility size (as existing on the date of the Commitment
Letter) under the UNA ABL Facility or the Existing Securitization Facility to
the extent such increases would reasonably be expected to impair the ability to
secure the Senior Secured Notes (as defined below) and/or Senior Secured Bridge
Facility on the Springing Security Date (as defined below), borrowings under the
UNA ABL Facility (as defined below) and under the Existing Securitization
Facility (as defined in the UNA Existing ABL Facility as in effect on the date
hereof). In addition, we understand that you intend to (a) obtain an amendment
(the “ABL Amendment”) to the Amended and Restated Credit Agreement, dated as of
October 14, 2011, among United Rentals (North America), Inc., a wholly owned
subsidiary of Holdings (“UNA”), Holdings, the subsidiary borrowers party
thereto, the subsidiary guarantors party thereto, the lenders party thereto from
time to time (the “Existing ABL Lenders”) and Bank of America, N.A., as
administrative agent and collateral agent (the “Existing ABL Administrative
Agent”) (as in effect on the date hereof, the “UNA Existing ABL Facility” and,
as the UNA Existing ABL Facility is amended by the ABL Amendment, the “UNA ABL
Facility”) and certain Loan Documents (as defined therein) on the terms provided
in the “Summary of Amendment to UNA Existing ABL Facility” set forth in the ABL
Amendment Term Sheet, which ABL Amendment will, inter alia, (x) permit the
Acquisition and (y) require the consent of the “Required Lenders” under, and as
defined in, the UNA Existing ABL Facility (the “Requisite Consents”) or (b) if
the ABL Amendment shall not become effective on or prior to the Closing Date,
refinance in full the UNA Existing ABL Facility with a new asset-based revolving
credit facility (the “UNA Replacement ABL Facility”) as described in the
Replacement ABL Term Sheet in an aggregate committed amount equal to $1,800.0
million. If the UNA Replacement ABL Facility is to be provided in lieu of the
UNA ABL Facility as set forth above, each reference to the “UNA ABL Facility” in
this Commitment Letter shall be deemed to be a reference to the “UNA Replacement
ABL Facility”. The Acquisition, the Refinancing, the entering into of this
Commitment Letter, the obtaining of the Requisite Consents (if applicable), the
borrowing under the UNA ABL Facility, the issuance of the Notes or the
borrowings under the Bridge Facilities and the related transactions contemplated
by the foregoing as well as the payment of fees, commissions and expenses in
connection with each of the foregoing, are collectively referred to as the
“Transactions.” The date on which the Acquisition and the Refinancing are
consummated, borrowings are made under the UNA ABL Facility and any initial
borrowings are made under the Bridge Facilities is referred to herein as the
“Closing Date”. No other financing will be required for the Transactions. It is
understood and agreed that any reduction in the aggregate cash consideration to
be used to effect the Acquisition shall automatically reduce our commitment in
respect of the Bridge Facilities on a dollar-for-dollar basis, with such
reduction being allocated firstly to the Senior Unsecured Bridge Facility, then
secondly to the Senior Secured Bridge Facility.

1. Commitments. Each of (a) MSSF, BofA and WF is pleased to commit, severally
but not jointly, to provide 50.0%, 25.0% and 25.0%, respectively, of the Senior

 

2



--------------------------------------------------------------------------------

Secured Bridge Facility, on the terms set forth herein and in the Secured Bridge
Term Sheet and subject to the conditions set forth in the third paragraph of
this Section 1; (b) MSSF, BofA and WF is pleased to commit, severally but not
jointly, to provide 50.0%, 25.0% and 25.0%, respectively, of the Senior
Unsecured Bridge Facility, on the terms set forth herein and in the Unsecured
Bridge Term Sheet and subject to the conditions set forth in the third paragraph
of this Section 1; (c) if the ABL Amendment shall not become effective on or
prior to the Closing Date, MSSF, BofA and WFCF is pleased to commit, severally
but not jointly, to provide 25.0%, 50.0% and 25.0%, respectively, of the UNA
Replacement ABL Facility, on the terms set forth herein and in the Replacement
ABL Term Sheet and subject to the conditions set forth in the third paragraph of
this Section 1 and (d) MSSF, BofA and WFCF agrees to provide its consent to the
ABL Amendment for the Commitments (as defined in the UNA Existing ABL Facility)
it holds as an Existing ABL Lender under the UNA Existing ABL Facility as of the
date hereof and any additional Commitments (as defined in the UNA Existing ABL
Facility) it acquires hereafter (provided that each of MSSF, BofA and WFCF shall
be permitted to assign any such Commitments in accordance with the UNA Existing
ABL Facility so long as the transferee of such Commitment shall either (x) agree
to the requirements of this clause (d) with respect to such assigned Commitment
or (y) be bound by the consent to the ABL Amendment of the transferor of such
Commitment) on the terms set forth herein and in the ABL Amendment and subject
to the payment of the consent fee in respect of such consent and the conditions
set forth in the third paragraph of this Section 1.

It is agreed that (a) MSSF, Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS”) and Wells Fargo Securities, LLC (“WFS”) shall act as exclusive joint
lead arrangers, book-runners and syndication agents for the each of the Bridge
Facilities (in such capacities, the “Bridge Lead Arrangers”), (b) MSSF and its
affiliates will have “lead left” placement on all marketing materials relating
to the Bridge Facilities and will perform the duties and exercise the authority
customarily performed and exercised by them in such role, including acting as
sole manager of the physical books, (c) MLPFS and its affiliates and WFS and its
affiliates will appear immediately to the right of MSSF and its affiliates in
alphabetical order on all marketing materials relating to the Bridge Facilities,
(d) MLPFS, MSSF and WFCF shall act as exclusive joint lead arrangers,
book-runners and syndication agents for the ABL Amendment and the UNA
Replacement ABL Facility (in such capacities, the “UNA ABL Lead Arrangers” and,
together with the Bridge Lead Arrangers, the “Lead Arrangers”), (e) MLPFS and
its affiliates will have “lead left” placement on all marketing materials
relating to the ABL Amendment and the UNA Replacement ABL Facility and will
perform the duties and exercise the authority customarily performed and
exercised by them in such role, including acting as sole manager of the physical
books, (f) MSSF and its affiliates and WFCF and its affiliates will appear
immediately to the right of MLPFS and its affiliates in alphabetical order on
all marketing materials relating to the ABL Amendment and the UNA Replacement
ABL Facility and (g) MSSF shall act as administrative agent for each of the
Bridge Facilities (in such capacity, the “Bridge Administrative Agents”) and
BofA shall act as administrative agent for the UNA Replacement ABL Facility (in
such capacity, the “ABL Replacement Administrative Agent” and together with the
Bridge Administrative Agents, the “Administrative Agents”). It is further agreed
that no additional advisors, agents, co-agents, arrangers or bookmanagers will
be appointed and no Lender (as defined below) will receive compensation with
respect to any of the Facilities outside the terms contained in this Commitment
Letter and the joint fee letter (the

 

3



--------------------------------------------------------------------------------

“Joint Fee Letter”) executed simultaneously herewith in order to obtain its
commitment to participate in the Facilities, in each case unless you and each of
us so agree; provided that, at any time on or prior to the 30th day following
your execution and delivery of this Commitment Letter, you may (in consultation
with Lead Arrangers) appoint up to five additional co-managers reasonably
acceptable to the Lead Arrangers for each of the Facilities by their entry into
a joinder agreement to this Commitment Letter, provided that fee arrangements
may be provided through separate agreements (other than the ABL Amendment)
(together with their affiliates, the “Additional Agents”) so long as (i) the
aggregate economics payable to such Additional Agents for each Facility (other
than the ABL Amendment) shall not exceed 10% of the total economics which would
otherwise be payable to the Commitment Parties pursuant to the Joint Fee Letter
with respect to such Facility (exclusive of any fees payable to an
administrative agent or collateral agent in its capacity as such or consent fees
in connection with the ABL Amendment), (ii) the economics allocated to any
individual Additional Agent shall be the same for each Facility (other than the
ABL Amendment) (it being understood that the various Additional Agents will not
be required to have the same percentages with respect to the Facilities as the
other Additional Agents); (iii) each Additional Agent appointed with respect to
a Facility shall agree to provide its consent to the ABL Amendment for the
Commitments (as defined in the UNA Existing ABL Facility) it holds as an
Existing ABL Lender under the UNA Existing ABL Facility at the time the
Requisite Consents are obtained under the ABL Amendment (determined after giving
effect to such consents of the Commitment Parties and Additional Agents required
hereunder) and shall severally commit to the Lead Arrangers to provide the
percentage of such Facility (other than the ABL Amendment) in an amount equal to
the proportion of the economics it is to receive with respect to such Facility
pursuant to customary joinder agreements to this Commitment Letter, which
joinder agreements shall be reasonably satisfactory to the Lead Arrangers, and
(iv) the commitments of MSSF, BofA and WFCF hereunder will be reduced ratably by
the amount of the commitments of each such Additional Agent (or its relevant
affiliate) under the applicable Facility. Notwithstanding the appointment of
Additional Agents in accordance with this Section 1, the Lead Arrangers shall
retain exclusive control over all rights and obligations in respect of the
Bridge Facilities and the UNA Replacement ABL Facility, including all rights
with respect to consents, modifications, supplements, waivers and amendments,
until the Closing Date.

The commitment and other obligations of the Commitment Parties hereunder are
subject to the satisfaction of the following conditions:

(a) the negotiation, execution and delivery of definitive loan documentation,
including without limitation credit agreements, security agreements, guarantees,
intercreditor agreements and other customary documentation, for the Senior
Secured Bridge Facility (the “Senior Secured Bridge Documentation”), the Senior
Unsecured Bridge Facility (the “Senior Unsecured Bridge Documentation”) and the
ABL Amendment (the “ABL Amendment Documentation”) or the UNA Replacement ABL
Facility (the “Replacement ABL Documentation”; the Senior Secured Bridge
Documentation, the Senior Unsecured Bridge Documentation and the ABL Amendment
Documentation or Replacement ABL Documentation, as applicable, is collectively
referred to herein as the “Financing Documentation”), in each case consistent
with the terms and conditions set forth herein, in the Term Sheets and in the
Joint Fee Letter and otherwise in form and substance reasonably satisfactory to
the Commitment Parties;

 

4



--------------------------------------------------------------------------------

(b) (i) since December 31, 2010, through and including the date of this
Commitment Letter, there has not been any change in the business, financial
condition or results of operations of the Target and its subsidiaries, taken as
a whole, or any other change, event, effect, development, state of facts,
condition, occurrence or circumstance that, individually or in the aggregate,
has had or would reasonably be expected to have a Target Material Adverse Effect
and (ii) since the date of this Commitment Letter, there shall not have occurred
any change, event, circumstances or development that has had, or is reasonably
likely to have, a Target Material Adverse Effect. For the purposes of this
clause (b), “Target Material Adverse Effect” means any change, event, effect,
development, state of facts, condition, occurrence or circumstance which,
individually or in the aggregate, (i) has had or would reasonably be expected to
have a material adverse effect on the business, financial condition or results
of operations of the Company and its Subsidiaries, taken as a whole, other than
(x) any such change, event, effect, development, state of facts, condition,
occurrence or circumstance to the extent resulting from (A) any changes after
the date of the Merger Agreement in general economic, or financial, credit,
capital or banking markets or conditions (including any disruption thereof),
(B) any changes after the date of the Merger Agreement in interest, currency or
exchange rates or the price of any security, commodity or market index, (C) any
changes in the conditions generally affecting the industries in which the
Company and its Subsidiaries operate, (D) any changes in legal or regulatory
conditions, including changes or proposed changes in Law, GAAP or other
accounting principles or requirements, or the interpretation or enforcement
thereof, (E) any decrease of the ratings or the ratings outlook for the Company
or any of its Subsidiaries by any applicable rating agency and the consequences
of such ratings or outlook decrease (it being understood, however, that the
exception in this clause (E) shall not apply to the underlying causes giving
rise to or contributing to any such decrease or prevent any of such underlying
causes from being taken into account in determining whether a Target Material
Adverse Effect has occurred), (F) any change resulting from the announcement of
the Merger Agreement, including any loss of, or adverse change in, the
relationship of the Company and/or its Subsidiaries with any persons with whom
they transact business (provided that the exception in this clause (F) shall not
be deemed to apply to references to “Material Adverse Effect” in the
representations and warranties set forth in Section 3.05 of the Merger
Agreement), (G) any outbreak, escalation or occurrence after the date of the
Merger Agreement of major hostilities in which the United States is involved or
any acts of terrorism within the United States or directed against its
facilities or citizens wherever located, (H) the existence, occurrence or
continuation of any force majeure events, including any earthquakes, floods,
hurricanes, tropical storms, fires or other natural disasters, (I) compliance by
the Company and its Subsidiaries with the terms of the Merger Agreement,
including the failure to take any action restricted by the Merger Agreement or
(J) any actions taken, or not taken, by the Company or any of its Subsidiaries
with the consent or waiver of Purchaser (with the consent of the Commitment
Parties); provided, however, that the foregoing clauses (A), (B), (C), (G) and
(H) shall not apply to the extent that any such change, effect, event,
development,

 

5



--------------------------------------------------------------------------------

state of facts, condition, occurrence or circumstance disproportionately affects
the Company and/or its Subsidiaries relative to other participants in the
industries in which the Company and its Subsidiaries participate (but only to
the extent of such disproportionality), or (y) any failure, in and of itself, of
the Company to meet any internal or analyst projections, forecasts or estimates
of revenue or earnings or any decrease in the market price or trading volume of
the Company Common Shares (it being understood, however, that the exception in
this clause (y) shall not apply to the underlying causes giving rise to or
contributing to any such failure or decrease or prevent any of such underlying
causes from being taken into account in determining whether a Target Material
Adverse Effect has occurred); or (ii) has prevented, materially delayed or
materially impaired and would reasonably be expected to prevent, materially
delay or materially impair the ability of the Company to consummate the Merger,
the Subsequent Mergers and the other transactions contemplated by the Merger
Agreement. Capitalized terms used in the definition of “Target Material Adverse
Effect” (other than “Merger Agreement” and “Target Material Adverse Effect”)
shall have the meanings ascribed to such terms in the Merger Agreement (as
originally in effect); and

(c) satisfaction of the other conditions set forth in the Term Sheets under the
captions “Conditions Precedent to Funding” and in the Conditions Term Sheet.

Notwithstanding anything in this Commitment Letter, the Joint Fee Letter or any
other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations and events of default
relating to Holdings, the Target and their respective subsidiaries and
businesses the accuracy of which shall be a condition to availability of the
Bridge Facilities and the UNA Replacement ABL Facility (if to be provided) on
the Closing Date shall be (A) such of the representations made by the Target in
the Merger Agreement that are material to the interests of the Lenders, but only
to the extent that you have the right (determined without regard to any notice
requirement) to terminate your obligations (or to refuse to consummate the
Acquisition) under the Merger Agreement as a result of a breach of such
representations in the Merger Agreement (the “Merger Agreement Representations”)
and (B) the Specified Representations (as defined below) and (ii) the terms of
the Financing Documentation shall be in a form such that they do not impair
availability of the Facilities on the Closing Date if the conditions set forth
in this Section 1 are satisfied (it being understood and agreed that (i) without
limiting any other condition to the availability of the UNA Replacement ABL
Facility, other than with respect to initial extensions of credit on the Closing
Date as provided in the Replacement ABL Term Sheet under clause (A)(iv) in the
caption “Conditions Precedent to Funding”, each extension of credit under the
UNA Replacement ABL Facility shall not exceed availability under the applicable
portion of the UNA Replacement ABL Facility, with a component of availability
being sufficient eligible assets in the required borrowing base in which the
administrative agent under the UNA Replacement ABL Facility has a first priority
perfected security interest and (ii) subject to clause (i) above, in the case of
the UNA Replacement ABL Facility, (A) other than with respect to any UCC/PPSA
Filing Collateral or Stock Certificates (each as defined below), to the extent
any Collateral cannot be delivered, or a security interest therein cannot be
perfected, on the Closing Date after your use of commercially reasonable efforts
to do so, the delivery of, or perfection of a security interest in, such
Collateral shall not constitute a condition precedent to the availability of the
UNA Replacement ABL

 

6



--------------------------------------------------------------------------------

Facility on the Closing Date, but such Collateral shall instead be required to
be delivered, or a security interest therein perfected, after the Closing Date
pursuant to arrangements and timing to be mutually agreed by the parties hereto
acting reasonably, (B) with respect to perfection of security interests in
UCC/PPSA Filing Collateral, your sole obligation as a condition precedent to the
availability of the UNA Replacement ABL Facility on the Closing Date shall be to
deliver, or cause to be delivered, necessary UCC and PPSA financing statements
to the ABL Replacement Administrative Agent and to irrevocably authorize and to
cause the applicable grantor to irrevocably authorize such administrative agent
to file such UCC and PPSA financing statements and (C) with respect to
perfection of security interests in Stock Certificates, your sole obligation as
a condition precedent to the availability of the UNA Replacement ABL Facility on
the Closing Date shall be to deliver to such administrative agent original Stock
Certificates together with undated stock powers executed in blank. For purposes
hereof, (1) “UCC/PPSA Filing Collateral” means Collateral consisting of assets
of Holdings, Target and their respective subsidiaries for which a security
interest can be perfected by filing a Uniform Commercial Code or PPSA financing
statement; and (2) “Stock Certificates” means certificates representing equity
interests held by Holdings, Target and their respective subsidiaries required as
Collateral pursuant to the Replacement ABL Term Sheet. For purposes hereof,
“Specified Representations” means the representations and warranties as to due
organization, due corporate power and authority relating to the entering into
and performance of the Financing Documentation, the due authorization,
execution, delivery and enforceability of the Financing Documentation, the
Financing Documentation and the Transactions not conflicting with charter
documents, applicable law or material indebtedness, solvency on the Closing Date
(determined on a consolidated basis after giving effect to the consummation of
the Transactions), Federal Reserve margin regulations, Investment Company Act,
Patriot Act, OFAC and, in the case of the UNA Replacement ABL Facility and
subject to the immediately preceding sentence, the validity, priority and
perfection of security interests. The foregoing provisions of this paragraph are
referred to herein as the “Funds Certain Provisions”.

2. Syndication. The Lead Arrangers reserve the right, prior to or after
execution of the Financing Documentation, to syndicate all or part of the
Commitment Parties’ commitments for each of the Bridge Facilities and/or UNA
Replacement ABL Facility, as the case may be, to one or more financial
institutions or institutional lenders after consultation with you.
Notwithstanding the Lead Arrangers’ right to syndicate the Bridge Facilities and
the UNA Replacement ABL Facility and receive commitments with respect thereto,
and except as otherwise provided in the second paragraph of Section 1 above,
(i) the Commitment Parties will not be relieved of all or any portion of their
commitments hereunder prior to the initial funding under the Bridge Facilities
and the UNA Replacement ABL Facility, (ii) no Commitment Party shall assign more
than 49% of its aggregate commitment (or, if any Additional Agents are
appointed, 49% of its aggregate commitments after taking into account the
reduction thereof pursuant to the second paragraph of Section 1 above) under
either of the Bridge Facilities or the UNA Replacement ABL Facility prior to the
Closing Date and (iii) the Lead Arrangers shall retain exclusive control over
all rights and obligations in respect of the Bridge Facilities and the UNA
Replacement ABL Facility, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the Closing Date.
Without limiting your obligations to assist with syndication efforts as set
forth herein, the Commitment Parties agree that completion of such syndications
is not a condition to its commitments hereunder.

 

7



--------------------------------------------------------------------------------

The Lead Arrangers intend to commence syndication efforts promptly after the
execution of this Commitment Letter by you and you agree to assist the Lead
Arrangers in achieving a syndication in respect of each Facility that is
reasonably satisfactory to the Lead Arrangers until the earlier of (x) the date
that a “Successful Bridge Syndication” or “Successful ABL Syndication” (as each
such term is defined in the Joint Fee Letter), as the case may be, is achieved
and (y) 60 days after the Closing Date. Such syndication will be accomplished by
a variety of means, including direct contact during the syndication for a
Facility between your senior management and advisors and (to the extent provided
for under the Merger Agreement) the senior management and advisors of the
Target, on the one hand, and the proposed syndicate members for such Facility
(such members in respect of the Senior Secured Bridge Facility being referred to
as the “Senior Secured Bridge Lenders”, such members in respect of the Senior
Unsecured Bridge Facility being referred to as the “Senior Unsecured Bridge
Lenders” and such members in respect of the UNA Replacement ABL Facility being
referred to as the “ABL Lenders” and, collectively, the “Lenders”) at mutually
agreed times and places. The Lead Arrangers will exclusively manage all aspects
of the syndication in consultation with you, including the timing, scope and
identity of potential lenders, any agency or other title designations or roles
awarded to any potential lender, any compensation provided to each potential
lender from the amount paid to the Lead Arrangers pursuant to this Commitment
Letter and the Joint Fee Letter and the final allocation of the commitments in
respect of the Facilities among the Lenders.

To assist the Commitment Parties in its syndication efforts, you hereby covenant
and agree:

(a) to provide, and use your commercially reasonable efforts to cause your
advisors, the Target, its subsidiaries and its advisors to provide, the Lead
Arrangers and the other relevant syndicate members upon request with all
information reasonably requested by the Lead Arrangers, including but not
limited to the financial and other information required to be provided by you
pursuant to Section 1(c) of the Conditions Term Sheet, pro forma projections for
UNA and its subsidiaries (including Target and its subsidiaries) including
income statements, balance sheets and cash flow statements prepared on a
quarterly basis through December 2012 and on an annual basis through December
2016 and to the extent reasonably requested financial and other information,
reports, memoranda and evaluations prepared by, on behalf or at the direction
of, you or your subsidiaries or advisors or the Target or its subsidiaries or
advisors;

(b) to assist in the preparation of one or more confidential information
memoranda (including public and private versions thereof) and other customary
marketing materials, in each case in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to the Lead
Arrangers, to be used in connection with the syndication of each Facility;

(c) to use your commercially reasonable efforts to ensure that the syndication
efforts of the Lead Arrangers benefit materially from your existing lending and
banking relationships and (to the extent provided for under the Merger
Agreement) the existing lending and banking relationships of the Target and its
subsidiaries;

 

8



--------------------------------------------------------------------------------

(d) to use your commercially reasonable efforts to obtain corporate credit or
family ratings of the Borrower after giving effect to the Transactions and
ratings for the Notes, in each case, from Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. (“S&P”) (collectively, the “Ratings”);

(e) to ensure that prior to the earlier of (x) the date that a Successful Bridge
Syndication and Successful ABL Syndication is achieved and (y) 60 days after the
Closing Date, there shall be no competing issues of debt securities or
commercial bank or other debt facilities or securitizations (including any
renewals or refinancing thereof) by Holdings, the Target or any of their
respective subsidiaries being offered, placed or arranged (other than the
Facilities, the Notes, the ABL Amendment, any indebtedness of the Target and its
subsidiaries permitted to be incurred pursuant to the Merger Agreement prior to
the consummation of the Acquisition and any increases to the facility size (as
existing on the date of the Commitment Letter) under the UNA ABL Facility or the
Existing Securitization Facility to the extent such increases would not
reasonably be expected to impair the ability to secure the Senior Secured Notes
(as defined below) and/or Senior Secured Bridge Facility on the Springing
Security Date (as defined below)), including renewals or refinancing of any
existing debt, in each case without the prior consent of the Lead Arrangers; and

(f) to otherwise assist the Lead Arrangers with the hosting of, and making
available your and (to the extent provided for under the Merger Agreement) the
Target’s officers, representatives and advisors at mutually agreed times for,
one or more meetings with prospective Lenders.

3. Information. You represent and warrant (to your knowledge solely with respect
to the Information (as defined below) in respect of the Target) that (a) all
written information (other than the Projections referred to below and
information of a general economic or industry nature) that has been or will
hereafter be made available by or on behalf of you, the Borrower, the Target or
by any of your or their respective agents or representatives in connection with
the Transactions (the “Information”) to the Commitment Parties or any of their
respective affiliates, agents or representatives or to any Lender or any
potential Lender when taken as a whole is and will be complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in the light of the
circumstances under which such statements were or are made and (b) all written
financial projections (the “Projections”), if any, that have been or will be
prepared by you or on your behalf or by any of your representatives and made
available to the Commitment Parties or any of their affiliates, agents or
representatives or to any Lender or any potential Lender in connection with the
Transactions have been or will be prepared in good faith based upon assumptions
that you believed to be reasonable at the time made and at the time such
Projections are made available to the Lead Arrangers (it being understood
(i) that such Projections are not to be viewed as facts and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results, (ii) that such Projections are subject
to significant uncertainties and contingencies and (iii) that no assurance can
be given that

 

9



--------------------------------------------------------------------------------

any particular projections will be realized). You agree that, if at any time
prior to the Closing Date and, if requested by us, for a reasonable period (not
to exceed 60 days) thereafter as is necessary to complete the syndication of the
Bridge Facilities and, if applicable, the UNA Replacement ABL Facility, any of
the representations or warranties in the preceding sentence would be incorrect
in any material respect if the Information or Projections were being furnished,
and such representations and warranties were being made, at such time, then you
will promptly advise the Lead Arrangers thereof and supplement, or cause to be
supplemented, the Information and Projections as promptly as practicable so that
such representations and warranties will be correct at such time. You agree
that, in issuing the commitments hereunder and in arranging and syndicating the
Facilities, we will be entitled to use and rely on the Information and the
Projections furnished by you or on your behalf or on behalf of the Target
without independent verification thereof.

You agree that the Lead Arrangers may make available any Information and
Projections (collectively, the “Company Materials”) to potential Lenders (in
connection with the syndication of the Facilities) and Lenders (in connection
with the Facilities) by posting the Company Materials on IntraLinks, the
Internet or another similar electronic system. You further agree to assist, at
the request of the Lead Arrangers, in the preparation of a version of a
confidential information memorandum and other marketing materials and
presentations to be used in connection with the syndication of each Facility,
consisting exclusively of information or documentation that is either
(i) publicly available (or contained in the prospectus or other offering
memorandum for the Notes) or (ii) not material with respect to Holdings, the
Borrower, the Target or their respective subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws (all
such information and documentation being “Public Lender Information”). Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information.” It is understood that in connection
with your assistance described above, the Borrower shall provide the Lead
Arrangers with customary authorization letters (including customary
representations with respect to accuracy of information) for inclusion in any
Company Materials, confidential information memorandum or other marketing
materials that authorize the distribution thereof to prospective Lenders,
represent that any Public Lender Information does not include any material
non-public information within the meaning of any United States federal and state
securities laws and exculpate the Lead Arrangers with respect to any liability
related to the use or misuse of the contents of the Company Materials,
confidential information memorandum or related marketing materials by the
recipients thereof. You further agree that each document to be disseminated by
the Lead Arrangers to any Lender or potential Lender in connection with the
syndication of such Facility will be identified by you as either (i) containing
Private Lender Information or (ii) containing solely Public Lender Information.
You acknowledge that the following documents will contain solely Public Lender
Information (unless you promptly notify us otherwise and provided that you have
been given a reasonable opportunity to review such documents and comply with
Securities and Exchange Commission disclosure obligations): (i) drafts and final
definitive documentation with respect to each Facility; (ii) administrative
materials prepared by the Lead Arrangers for potential Lenders (e.g. a lender
meeting invitation, allocation and/or funding and closing memoranda); and
(iii) notification of changes in the terms of such Facility.

 

10



--------------------------------------------------------------------------------

4. Costs, Expenses and Fees. You agree to pay or reimburse the Lead Arrangers,
the Administrative Agents and the Commitment Parties for all reasonable costs
and expenses incurred by the Lead Arrangers, the Administrative Agents and the
Commitment Parties or their respective affiliates (whether incurred before or
after the date hereof) in connection with the Facilities and the preparation,
negotiation, execution and delivery of this Commitment Letter, the Joint Fee
Letter, the ABL Amendment, any other agreement between you and any one or more
of us in connection with the Transactions (other than any engagement letter with
any investment banks (“Investment Banks”)), the Financing Documentation and any
security arrangements in connection therewith, including without limitation, the
fees and disbursements of counsel, regardless of whether any of the Transactions
is consummated. You further agree to pay all costs and expenses of the Lead
Arrangers, the Administrative Agents and the Commitment Parties and their
affiliates (including, without limitation, fees and disbursements of counsel)
incurred in connection with the enforcement of any of their rights and remedies
hereunder or under any other agreement between you and any one or more of us in
connection with the Transactions (other than any engagement letter with any
Investment Banks). In addition, you hereby agree to pay when and as due the fees
described in the Joint Fee Letter and all costs relating to field examinations
and equipment appraisals in respect of the Target’s and its subsidiaries’ and
Holdings’ and its subsidiaries’ assets reasonably requested by, and reasonably
satisfactory to, the Lead Arrangers. Once paid, such fees shall not be
refundable under any circumstances. The terms of the Joint Fee Letter are an
integral part of the Commitment Parties’ commitments hereunder and constitute
part of this Commitment Letter for all purposes hereof, and compliance with the
terms thereof is a condition precedent to the Commitment Parties’ commitment
hereunder.

5. Indemnity. You agree to indemnify and hold harmless each of the Lead
Arrangers, the Administrative Agents, the Commitment Parties and Lenders and
their respective affiliates (including, without limitation, controlling persons)
and each director, officer, employee, advisor, agent, affiliate, successor,
representative and assign of each of the forgoing (each an “Indemnified Person”)
from and against any and all actions, suits, investigation, inquiry, claims,
losses, damages, liabilities, expenses or proceedings of any kind or nature
whatsoever which may be incurred by or asserted against or involve any such
Indemnified Person as a result of or arising out of or in connection with this
Commitment Letter, the Joint Fee Letter, any other agreement between you and any
one or more of us in connection with the Transactions, the Facilities, the use
of proceeds thereof, the Transactions or the other transactions contemplated
thereby (regardless of whether any such Indemnified Person is a party thereto
and regardless of whether such matter is initiated by a third party or
otherwise) (any of the foregoing, a “Proceeding”), and you agree to reimburse
each Indemnified Person upon demand for any reasonable and documented legal or
other out-of-pocket expenses incurred in connection with investigating,
defending, preparing to defend or participating in any such Proceeding;
provided, however, that no Indemnified Person will be indemnified for any such
actions, suits, investigation, inquiry, claims, losses, damages, liabilities,
expenses or proceedings to the extent determined by a final, nonappealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Person or
material breach of this Commitment Letter by such Indemnified Person. In the
case of any Proceeding to which the indemnity in this paragraph applies, such
indemnity and reimbursement obligations shall be effective, whether or not such
Proceeding is brought by you, the Borrower,

 

11



--------------------------------------------------------------------------------

Target, any of your or their respective securityholders or creditors, an
Indemnified Person or any other person, or an Indemnified Person is otherwise a
party thereto and whether or not any aspect of the Commitment Letter, the Joint
Fee Letter, the Facilities or any of the Transactions is consummated.
Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission and
(ii) no Indemnified Person shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to you, the Borrower, the Target, or any of your
or their respective security holders or creditors arising out of, related to or
in connection with the Commitment Letter, the Joint Fee Letter, any other
agreement between you and any one or more of us in connection with the
Transactions, the Facilities or any of the Transactions or the other
transactions contemplated thereby, except to the extent of your direct (as
opposed to special, indirect, consequential or punitive) damages determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence, bad faith or willful
misconduct or material breach of this Commitment Letter by such Indemnified
Person, and it is further agreed that the Commitment Parties shall have
liability only to you (as opposed to any other person) and that each Commitment
Party shall be liable solely in respect of its own commitment hereunder on a
several, and not joint, basis with any other Commitment Party. The indemnity and
reimbursement provisions of this paragraph shall not be applicable in the case
of disputes solely between or among Indemnified Persons not relating to or in
connection with acts or omissions by you or any of your affiliates other than
any claims against any Commitment Party in its capacity or in fulfilling its
role as a Lead Arranger, Administrative Agent or other agent, arranger or
similar role under, or with respect to, any Facility and other than any claims
that are determined by a court of competent jurisdiction in a final and
non-appealable judgment to have arisen out of any act or omission on the part of
you or any of your affiliates.

You will not, without the prior written consent of the Commitment Parties (not
to be unreasonably withheld or delayed), settle, compromise, consent to the
entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder (whether or not any
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Person from all liability arising out of such Proceeding and (ii) does not
include a statement as to, or an admission of, fault, culpability, or a failure
to act by or on behalf of any such Indemnified Person.

No Indemnified Person seeking indemnification or reimbursement under this
Commitment Letter with respect to a Proceeding referred to herein will, without
your prior written consent (not to be unreasonably withheld or delayed), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate such Proceeding. Notwithstanding the immediately preceding sentence,
if at any time an Indemnified Person shall have requested in accordance with
this Commitment Letter that you reimburse such Indemnified Person for legal or
other expenses in connection with investigating, responding to or defending any
Proceeding, you shall be liable for any settlement of any Proceeding effected
without your written consent if (a) such settlement is entered into more than 30
days after receipt by you of such request for reimbursement and (b) you shall
not have reimbursed such Indemnified Person in accordance with such request
prior to the date of such settlement.

 

12



--------------------------------------------------------------------------------

6. Confidentiality. This Commitment Letter is furnished solely for your benefit,
and may not be relied upon or enforced by any other person or entity other than
the parties hereto, the Lenders and the Indemnified Persons. This Commitment
Letter is delivered to you on the condition that none of the existence of this
Commitment Letter, the Joint Fee Letter or any other agreement between you and
any one or more of us in connection with the Transactions, nor any of their
contents shall be disclosed, directly or indirectly, by you or any of your
affiliates to any other person or entity except (i) to your directors, officers,
employees, and advisors and the directors, officers and advisors of the Target,
in each case on a “need-to-know” basis and only in connection with the
evaluation of the Transactions, and (ii) as may be compelled in a judicial or
administrative proceeding, in connection with any pending legal or regulatory
proceeding or as otherwise required by law. Notwithstanding the foregoing and,
except in the case of paragraphs (i), (v) and (vi) below, following your
acceptance of the provisions hereof and your return of an executed counterpart
of this Commitment Letter and the Joint Fee Letter to us as provided below,
(i) you may disclose a copy of this Commitment Letter (and the Joint Fee Letter
redacted in a manner reasonably satisfactory to the Lead Arrangers) to the
Target and its directors, officers, employees, attorneys and advisors, so long
as the Target is informed (and agreed to inform its directors, officers,
employees, attorneys and advisors) of the confidential nature of such
information, (ii) you may make public disclosure of the existence and amount of
the commitments hereunder and of the identity of the Administrative Agents and
the Lead Arrangers, (iii) you may file a copy of this Commitment Letter (but not
the Joint Fee Letter or any other agreement between you and any one or more of
us in connection with the Transactions) in any proxy or public record in
connection with the Transactions in which it is required by law to be filed,
(iv) you may disclose this Commitment Letter (but not the Joint Fee Letter or
any other agreement between you and any one or more of us in connection with the
Transactions) and the contents thereof in any prospectus or other offering
memorandum relating to the Notes, (v) you may make such other public disclosure
of the terms and conditions hereof as, and to the extent, you are required in
any legal, judicial, administrative proceeding or other compulsory process
otherwise as required by applicable law or regulations (in which case you shall
use commercially reasonable efforts to promptly notify us, in advance, to the
extent permitted by law), (vi) you may disclose a copy of this Commitment Letter
(but not the Joint Fee Letter or any other agreement between you and any one or
more of us in connection with the Transactions) to ratings agencies in
connection with their evaluation of the Facilities for rating purposes,
(vii) you may disclose the Term Sheets (but not the Joint Fee Letter or any
other agreement between you and any one or more of us in connection with the
Transactions) to actual or prospective counterparties (or their advisors) to any
swap or derivative transaction relating to the Borrower, the Target or any of
their respective subsidiaries or any of their respective obligations, and
(viii) you may disclose the amount of the fees in aggregate and original issue
discount payable under the Joint Fee Letter or any other agreement between you
and any one or more of us in connection with the Transactions as part of generic
disclosure regarding sources and uses (but without disclosing any specific fees
set forth therein) or cash flow statement in connection with any syndication of
the Facilities or prospectus or offering memorandum related to the Notes (or any
debt securities or loans issued pursuant to, or as contemplated by, the Joint
Fee Letter) or any public filing.

 

13



--------------------------------------------------------------------------------

The Lead Arrangers, the Administrative Agents and the Commitment Parties will
use all confidential information provided to them by or on behalf of you
hereunder solely for the purpose of providing the services which are the subject
of this Commitment Letter and shall treat confidentially all such information;
provided that nothing herein shall prevent any party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case it shall use
commercially reasonable efforts to promptly notify you, in advance, to the
extent permitted by law), (b) upon the request or demand of any regulatory
authority having jurisdiction over such party or any of its affiliates (in which
case it shall use commercially reasonable efforts to, except with respect to any
audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority, promptly
notify you, in advance, to the extent lawfully permitted to do so), (c) to the
extent that such information becomes publicly available other than by reason of
improper disclosure by such party or any of its affiliates, (d) to the extent
that such information is received by such party from a third party that is not
to its knowledge subject to confidentiality obligations to you or the Target,
(e) to the extent that such information is independently developed by such
party, (f) to such party’s affiliates and its and its affiliates’ respective
officers, directors, employees, stockholders, partners, members, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transaction and are informed of the
confidential nature of such information, (g) to rating agencies on a
confidential basis, (h) to potential Lenders, participants or assignees or any
potential counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any of its affiliates or any of their respective
obligations, in each case who acknowledge and accept that such information is
being disseminated on a confidential basis in accordance with the standard
syndication processes of the Lead Arrangers or customary market standards for
dissemination of such types of information, (i) for purposes of establishing a
“due diligence” defense or (j) with your consent. The foregoing obligations of
the Lead Arrangers, the Administrative Agents and the Commitment Parties shall
remain in effect until the earlier of (i) one year from the date hereof, and
(ii) the execution and delivery of the Financing Documentation by the parties
thereto, at which time any confidentiality undertaking in the Financing
Documentation shall supersede the provisions of this paragraph.

7. Patriot Act. We hereby notify you that pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56 (October 26, 2001) (as amended, the
“Patriot Act”), we and the other Lenders are required to obtain, verify and
record information that identifies Holdings, the Borrower, the Target and their
respective subsidiaries, which information includes the name, address, tax
identification number and other information regarding them that will allow any
of us or such Lender to identify Holdings, the Borrower, the Target and their
respective subsidiaries in accordance with the Patriot Act. This notice is given
in accordance with the requirements of the Patriot Act and is effective on
behalf of the Commitment Parties and each other Lender.

 

14



--------------------------------------------------------------------------------

8. Governing Law etc. THIS COMMITMENT LETTER AND THE JOINT FEE LETTER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY;
PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN IN
DETERMINING (1) WHETHER A MATERIAL ADVERSE EFFECT HAS OCCURRED, (2) THE ACCURACY
OF ANY MERGER AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY
THEREOF YOU HAVE THE RIGHT TO TERMINATE YOUR OBLIGATIONS THEREUNDER OR TO NOT
CONSUMMATE THE ACQUISITION AND (3) WHETHER THE ACQUISITION HAS BEEN CONSUMMATED
IN ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT. ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
CONTEMPLATED BY THIS COMMITMENT LETTER AND/OR THE RELATED JOINT FEE LETTER IS
HEREBY WAIVED. You hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of the federal and New York State courts located in the
City of New York, Borough of Manhattan (and appellate courts thereof) in
connection with any dispute related to this Commitment Letter or the Joint Fee
Letter or any matters contemplated hereby or thereby and agree that any service
of process, summons, notice or document by registered mail addressed to you
shall be effective service of process for any suit, action or proceeding
relating to any such dispute. You irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. A final judgment in any such suit, action
or proceeding may be enforced in any jurisdiction by suit on the judgment or in
any other manner provided by law. Nothing herein will affect the right of any
Lead Arranger or Administrative Agents or the Commitment Parties to serve legal
process in any other manner permitted by law or affect a Lead Arranger’s or an
Administrative Agent’s or the Commitment Parties’ right to bring any suit,
action or proceeding against Holdings, the Borrower or their respective
subsidiaries or its or their property in the courts of other jurisdictions.

9. Other Activities; No Fiduciary Relationship; Other Terms.

You acknowledge that each Commitment Party and MLPFS is a full service
securities firm engaged, either directly or indirectly through its affiliates in
various activities, including securities trading, investment management,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, each Commitment Party or its affiliates may actively trade the debt
and equity securities (or related derivative securities) of Holdings, the
Borrower, the Target or other companies which may be the subject of the
arrangements contemplated by this Commitment Letter for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities. Each Commitment Party or its affiliates may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities or other debt obligations of Holdings, the Borrower, the Target or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter.

 

15



--------------------------------------------------------------------------------

The Lead Arrangers, the Administrative Agents and the Commitment Parties and
their respective affiliates may have economic interests that conflict with those
of Holdings, the Target or the Borrower and may provide financing or other
services to parties whose interests conflict with yours. You agree that the Lead
Arrangers, the Administrative Agents and the Commitment Parties will act under
this agreement as independent contractors and that nothing in this Commitment
Letter or the Joint Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lead Arrangers, the Administrative Agents and the Commitment Parties
on the one hand and Holdings, the Target or the Borrower, or their respective
management, stockholders or affiliates on the other hand. You acknowledge and
agree that (i) the transactions contemplated by this Commitment Letter and the
Joint Fee Letter are arm’s-length commercial transactions between the Lead
Arrangers, the Administrative Agents and the Commitment Parties, on the one
hand, and you and the Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction, the Commitment Parties are acting
solely as principals and not as a fiduciaries of you, your management,
stockholders, creditors or any other person, (iii) the Lead Arrangers, the
Administrative Agents and the Commitment Parties have not assumed a fiduciary
or, except as specified in the last sentence of the next succeeding paragraph,
an advisory responsibility in favor of you with respect to the Transactions or
the process leading thereto or any other obligation to you or the Borrower other
than the obligations expressly set forth in this Commitment Letter and the Joint
Fee Letter and (iv) you and the Borrower have consulted your and its own legal
and financial advisors to the extent you or it deemed appropriate.

You further acknowledge and agree that you, the Borrower and your and its
respective subsidiaries are responsible for making your and their own
independent judgment with respect to the Transactions and the process leading
thereto. In addition, please note that the Lead Arrangers, the Administrative
Agents and the Commitment Parties and their respective affiliates do not provide
accounting, tax or legal advice. Except as specified in the next succeeding
sentence, you, the Borrower and your and its respective subsidiaries agree that
you or they will not claim that the Lead Arrangers, the Administrative Agents or
the Commitment Parties or any of their respective affiliates has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to you, the Borrower or your or its respective subsidiaries, in connection with
the Transactions or the process leading thereto. Notwithstanding the foregoing,
the parties acknowledge that you have retained Morgan Stanley & Co. LLC
(“MS&Co.”) to act as your financial advisor (in such capacity, the “Financial
Advisor”) in connection with the transactions contemplated by the Merger
Agreement and that MS&Co.’s obligations to you as a Financial Advisor are set
forth in and governed by a separate engagement letter in respect of such
engagement.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and such affiliates may agree in our sole discretion. You also agree that
each Commitment Party may at any time and from time to time assign all or any
portion of its commitments hereunder to one or more of its respective

 

16



--------------------------------------------------------------------------------

affiliates; provided that any assignments thereof to an affiliate will not
relieve such Commitment Party from any of its obligations hereunder on or prior
to the Closing Date without your prior consent. You acknowledge that the
Commitment Parties may share with any of its affiliates, and such affiliates may
share with the Commitment Parties, any information related to the Transactions,
you, Holdings, the Target, any of your or their subsidiaries or any of the
matters contemplated hereby in connection with the Transactions, in each case
solely for the purpose of providing you the services contemplated by this
Commitment Letter in accordance with the confidentiality provisions specified in
Section 6 hereof.

10. Acceptance, Termination, Amendment, etc. Please indicate your acceptance of
the terms of this Commitment Letter and the Joint Fee Letter by returning to us
executed counterparts hereof and thereof by no later than 5:00 p.m., New York
time, on December 16, 2011. Thereafter, the commitments and other obligations of
the Commitment Parties set forth in this Commitment Letter shall automatically
terminate unless each of the Lenders shall in their discretion agree to an
extension, upon the earliest to occur of (i) the execution and delivery of
Financing Documentation by all of the parties thereto and the consummation of
the Acquisition; (ii) 11:59 p.m., New York time, on June 15, 2012, or, to the
extent the Outside Date (as defined in the Merger Agreement (as originally in
effect)) is extended in accordance with Section 8.01(b)(i) of the Merger
Agreement (as originally in effect), 11:59 p.m., New York time, on September 15,
2012; and (iii) the date of termination of the Merger Agreement (other than with
respect to ongoing indemnity, confidentiality and other customary surviving
provisions) in accordance with the Merger Agreement; provided that upon the
execution and delivery of the ABL Amendment by the “Required Lenders” under, and
as defined in, the UNA Existing ABL Facility, all commitments hereunder with
respect to the UNA Replacement ABL Facility shall terminate and be of no further
force or effect.

This Commitment Letter, the Joint Fee Letter and any other written agreement
between you and any one or more of us in connection with the Transactions
constitute the entire agreement and understanding between you and your
subsidiaries and the Commitment Parties with respect to the Facilities (other
than the UNA Existing ABL Facility) and supersedes all prior written or oral
agreements and understandings relating to the specific matters hereof. No
individual has been authorized by the Commitment Parties or any of their
respective affiliates to make any oral or written statements that are
inconsistent with this Commitment Letter or the Joint Fee Letter.

Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter. Delivery of an executed counterpart of a signature page to
this Commitment Letter and the Joint Fee Letter by facsimile or electronic .pdf
shall be effective as delivery of a manually executed counterpart of this
Commitment Letter and the Joint Fee Letter. This Commitment Letter and the Joint
Fee Letter may be executed in any number of counterparts, and by the different
parties hereto on separate counterparts, each of which counterpart shall be an
original, but all of which shall together constitute one and the same
instrument. The provisions of Section 2, 3, 4, 5, 6, 8, 9 and this Section 10
shall survive termination of this Commitment Letter, provided that your
obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance and cooperation to be provided in connection with the
syndication and information

 

17



--------------------------------------------------------------------------------

described herein and (b) confidentiality of the Joint Fee Letter and any other
agreement between you and any one or more of us in connection with the
Transactions and the contents thereof) shall automatically terminate and be
superseded by the provisions of the Financing Documentation upon the initial
funding thereunder on the Closing Date. This Commitment Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by the parties hereto. This Commitment Letter shall not be
assignable by you without our prior written consent and any purported assignment
without such consent shall be null and void. This Commitment Letter is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto (and any Indemnified Persons).

[Remainder of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Nicholas Romig
Name:   Nicholas Romig Title:   Vice President

 

BANK OF AMERICA, N.A. By:   /s/ Mark W. Kushemba Name:   Mark W. Kushemba Title:
  Director

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:   /s/ Mark W. Kushemba
Name:   Mark W. Kushemba Title:   Director

 

WF INVESTMENT HOLDINGS, LLC By:   /s/ Jeffrey M. Foley Name:   Jeffrey M. Foley
Title:   Managing Director

 

WELLS FARGO SECURITIES, LLC By:   /s/ Jeffrey M. Foley Name:   Jeffrey M. Foley
Title:   Managing Director

 

WELLS FARGO CAPITAL FINANCE, LLC By:   /s/ David Klages Name:   David Klages
Title:   Vice President

Commitment Letter



--------------------------------------------------------------------------------

Agreed to and accepted as of

the date first written above:

 

UNITED RENTALS, INC. By:   /s/ Irene Moshouris Name:   Irene Moshouris Title:  
Senior vice President and Treasurer

Commitment Letter



--------------------------------------------------------------------------------

EXHIBIT A

TRANSACTION DESCRIPTION

Capitalized terms used but not defined in this Exhibit A shall have the meanings
assigned to them in the commitment letter to which this Exhibit A is attached or
the other Exhibits to the commitment letter.

The Acquisition and related transactions will be structured as follows:

 

  (1) UNA, a wholly owned subsidiary of Holdings, will incur loans under the UNA
ABL Facility in an aggregate principal amount of approximately $95.0 million;

 

  (2)

Holdings will form a new wholly owned subsidiary (“Newco”) which will issue
(either by private placement or an underwritten public sale) $650.0 million of
senior secured notes (as may be reduced pursuant to the last sentence of the
second paragraph in the Commitment Letter and as described in Section 1(a) of
the Conditions Term Sheet) (the “Senior Secured Notes”)1 or, if and to the
extent that Newco is unable to issue such principal amount of Senior Secured
Notes on or prior to the Closing Date, will incur senior secured bridge loans
(the “Senior Secured Bridge Loans”) under a senior secured bridge facility (the
“Senior Secured Bridge Facility”) as described in the Secured Bridge Term Sheet
in an aggregate principal amount equal to $650.0 million (as may be reduced
pursuant to the last sentence of the second paragraph in the Commitment Letter)
less the principal amount of Senior Secured Notes issued on or prior to the
Closing Date;

 

  (3) Newco will issue (either by private placement or an underwritten public
sale) $1,550.0 million of senior unsecured notes (as may be reduced pursuant to
the last sentence of the second paragraph in the Commitment Letter and as
described in Section 1(a) of the Conditions Term Sheet) (the “Senior Unsecured
Notes” and, together with the Senior Secured Notes, the “Notes”) or, if and to
the extent that Newco is unable to issue such principal amount of Senior
Unsecured Notes on or prior to the Closing Date, will incur senior unsecured
bridge loans (the “Senior Unsecured Bridge Loans” and, together with the Senior
Secured Bridge Loans, the “Bridge Loans”) under a senior unsecured bridge
facility (the “Senior Unsecured Bridge Facility” and, together with the Senior
Secured Bridge Facility, the “Bridge Facilities”; the Bridge Facilities and the
UNA ABL Facility are referred to collectively herein as the “Facilities”) as
described in the

 

1 

It is understood and agreed that, as contemplated in paragraph 12 of Exhibit E,
the Notes may be issued prior to the Closing Date by Funding SPV (with the
proceeds thereof held in escrow pending consummation of the Transactions) and
that on the Closing Date (if same occurs before the escrow termination date)
Newco shall expressly assume all obligations of Funding SPV and hold such
escrowed proceeds for the purposes of consummating the Transactions.

 

A-1



--------------------------------------------------------------------------------

Unsecured Bridge Term Sheet in an aggregate principal amount equal to $1,550.0
million (as may be reduced pursuant to the last sentence of the second paragraph
in the Commitment Letter) less the principal amount of Senior Unsecured Notes
issued on or prior to the Closing Date;

 

  (4) An aggregate amount equal to $1,155.0 million of the borrowings under the
Facilities and the proceeds of the issuances of Notes, in each case described in
clauses (1) – (3) above, will be paid to Holdings in consideration for the
contribution of RIII to Newco in connection with the Newco Merger (as defined
below);

 

  (5) Pursuant to the Merger Agreement, (a) Holdings will pay to holders of the
Target’s common stock on the Closing Date the amounts received by it pursuant to
clause (4) above and will issue common stock of Holdings to holders of the
Target’s common stock (with the cash consideration portion of the aggregate
purchase price not to exceed $1,155.0 million, and the remainder of the purchase
price shall consist only of (i) the assumption of up to $1,442.0 million
principal amount of indebtedness of the Target and its subsidiaries and (ii) the
issuance of common stock of Holdings to the shareholders of the Target) and
(b) the Target will merge with and into Holdings with Holdings as the surviving
entity;

 

  (6) On or prior to the Closing Date, the Target’s direct wholly owned
subsidiary (“RI”) and RI’s direct wholly owned subsidiary (“RII”) shall each
merge into the direct wholly owned subsidiary of RII (“RIII”), with RIII as the
surviving entity;

 

  (7) Holdings will merge UNA and RIII into Newco, with Newco as the surviving
entity (the “Newco Merger”);

 

  (8) Newco will assume the obligations of (a) UNA under the UNA ABL Facility,
the Existing Public Debt (as defined in the UNA Existing ABL Facility as in
effect on the date hereof) and the Existing Securitization Facility and (b) RIII
under its 9.50% senior notes due 2014, 10.25% senior notes due 2019 and 8.25%
senior notes due 2021, in each case which is outstanding on the date hereof;

 

  (9) Newco will use $1,140.0 million of the remaining borrowings under the
Facilities and proceeds of the issuances of Notes to (a) repay all indebtedness
of the Target and its subsidiaries (other than Permitted Surviving Debt),
including (i) RIII’s senior ABL revolving facility and (ii) RIII’s 10% senior
first lien last out notes due 2017, and terminate commitments and discharge (or
make arrangements for discharge) all liens in connection with such indebtedness
(the “Refinancing”) and (b) pay fees and expenses relating to the Acquisition
and related transactions; and

 

  (10) After the Closing Date, subject to the provisions of the Bridge
Facilities (if amounts are outstanding thereunder), approximately $193.0 million
may be paid to Holdings in consideration for the contribution of RIII to Newco
in connection with the Newco Merger and Holdings may use such funds to
repurchase its outstanding equity interests.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

$650.0 MILLION SENIOR SECURED BRIDGE FACILITY

SUMMARY OF TERMS AND CONDITIONS

 

Borrower:    A new wholly owned subsidiary of Holdings (the “Borrower”). UNA and
RIII will merge into the Borrower on the Closing Date, with the Borrower as the
surviving entity.

Senior Secured Bridge Lead

Arrangers and Book Runners:

   Morgan Stanley Senior Funding, Inc. (“MSSF”), Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPFS”) and Wells Fargo Securities, LLC (“WFS”) (together,
the “Senior Secured Bridge Lead Arrangers”).

Senior Secured Bridge

Administrative Agent:

   MSSF (the “Senior Secured Bridge Administrative Agent”). Senior Secured
Bridge Lenders:    MSSF, MLPFS, WF Investment Holdings, LLC (“WF”) and a
syndicate of financial institutions and institutional lenders arranged by the
Senior Secured Bridge Lead Arrangers after consultation with Holdings.

Senior Secured Bridge

Documentation Standards:

   The Senior Secured Bridge Documentation shall be consistent with this Term
Sheet, shall contain only those mandatory prepayments, representations,
warranties, affirmative and negative covenants and events of default expressly
set forth in this Exhibit B and shall otherwise be consistent with the indenture
governing UNA’s 8.375% Senior Subordinated Notes due 2020 (as in effect on the
date of the Commitment Letter), subject to adjustment to reflect then prevailing
market conditions as reasonably determined by the Senior Secured Bridge Lead
Arrangers, differences between senior subordinated notes and senior secured
notes as reasonably determined by the Senior Secured Bridge Lead Arrangers
(including without limitation with respect to baskets, structure, repayments and
other terms), the pro forma credit profile of the Borrower and the operational
requirements of the Borrower and its subsidiaries in light of their combined
size, industries and practices (the “Secured Bridge Documentation Standards”).

 

B-1



--------------------------------------------------------------------------------

Ranking:    The Senior Secured Bridge Loans will rank senior to all subordinated
indebtedness of the Borrower and will rank pari passu with all senior debt of
the Borrower, including the UNA ABL Facility. Guarantors:    The Senior Secured
Bridge Facility will be guaranteed on a senior basis by all current and future
direct and indirect wholly-owned domestic subsidiaries of the Borrower that from
time to time guarantee, or are borrowers under, the UNA ABL Facility (the
“Senior Secured Guarantors”). The guarantees will rank senior to all
subordinated indebtedness of a Senior Secured Guarantor and will rank pari passu
with all other senior indebtedness of such Senior Secured Guarantor, including
such Senior Secured Guarantor’s guarantee, or direct obligation as borrower,
under the UNA ABL Facility. Senior Secured Bridge Facility:    A $650.0 million
senior secured increasing rate bridge facility (as may be reduced pursuant to
the last sentence of the second paragraph in the Commitment Letter) (the “Senior
Secured Bridge Facility”). Purpose and Availability:    Upon satisfaction or
waiver of the conditions precedent to drawing specified herein under the heading
“Conditions Precedent to Funding,” the full amount of the Senior Secured Bridge
Facility will be available in a single borrowing on the Closing Date and,
together with the borrowings under the Senior Unsecured Bridge Facility, will be
utilized (a) to finance the Acquisition and the Transactions and (b) to pay fees
and expenses in connection with the Transactions. The loans made under the
Senior Secured Bridge Facility on the Closing Date are herein referred to as the
“Senior Secured Initial Bridge Loans.” Once repaid, no amount of Senior Secured
Initial Bridge Loans may be reborrowed. Security:    The Senior Secured Bridge
Facility will, subject to the terms of the Intercreditor Agreement (as defined
below) and the Funds Certain Provisions, be secured by a valid and perfected
second priority lien and security interest in the collateral of the Borrower and
the Senior Secured Guarantors securing the UNA ABL Facility (the “Collateral”)
upon the date occurring 10 days after the

 

B-2



--------------------------------------------------------------------------------

   earlier to occur of (i) the date that the quarterly balance sheet of the
Borrower and its restricted subsidiaries for the fiscal quarter in which the
Acquisition occurred is available and (ii) the date that is 40 days after the
end of the Borrower’s fiscal quarter in which the Acquisition occurs (the
“Springing Security Date”). Intercreditor Agreement:    The priority of the
security interests in the Collateral and related creditors rights will be set
forth in an intercreditor agreement (the “Intercreditor Agreement”) acceptable
to the Senior Secured Bridge Administrative Agent, and the ABL Administrative
Agent or the Existing ABL Administrative Agent, as applicable. The Intercreditor
Agreement will be executed on the Closing Date.

Conversion to Extended

Term Loans:

   If any Senior Secured Initial Bridge Loan has not been repaid in full on or
prior to the first anniversary of the Closing Date (the “Senior Secured Rollover
Date”), subject to payment of the Senior Secured Conversion Fee (as defined in
the Joint Fee Letter) and unless (i) Holdings, the Borrower or any significant
subsidiary thereof is subject to a bankruptcy or other insolvency proceeding or
(ii) there exists a matured payment default with respect to the Senior Secured
Initial Bridge Loans, the Senior Secured Initial Bridge Loans shall
automatically be converted into term loans (each, an “Senior Secured Extended
Term Loan” and, together with the Senior Secured Initial Bridge Loans, the
“Senior Secured Loans”) maturing on the sixth anniversary of the Closing Date
(the “Senior Secured Bridge Final Maturity Date”), subject to the Senior Secured
Bridge Lenders’ rights to convert Senior Secured Initial Bridge Loans into
Senior Secured Exchange Notes as set forth below. Any Senior Secured Initial
Bridge Loan not converted into a Senior Secured Extended Term Loan on the Senior
Secured Rollover Date shall mature on the Senior Secured Rollover Date.

Exchange into Senior Secured

Exchange Notes:

   Each Senior Secured Bridge Lender of a Senior Secured Initial Bridge Loan or
Senior Secured Extended Term Loan that is (or will immediately transfer its
Senior Secured Exchange Notes to) an Eligible Holder (as defined in Annex I-B)
will have the option, at any time on or after the Senior Secured Rollover Date,
to receive notes (the “Senior Secured Exchange Notes”) in exchange for such

 

B-3



--------------------------------------------------------------------------------

  Senior Secured Initial Bridge Loans or Senior Secured Extended Term Loans
having the terms set forth in the term sheet attached hereto as Annex I-B.
Notwithstanding the foregoing, the Borrower will not be required to exchange
Senior Secured Extended Term Loans for Senior Secured Exchange Notes unless at
least $50.0 million of Senior Secured Exchange Notes would be outstanding
immediately after such exchange. In connection with each such exchange, if
requested by any Senior Secured Bridge Lender that is a Senior Secured Bridge
Lender as of the Closing Date (each, an “Senior Secured Initial Bridge Lender”),
the Borrower shall (i) deliver to the Senior Secured Bridge Lender that is
receiving Senior Secured Exchange Notes, and to such other Senior Secured Bridge
Lenders as such Senior Secured Initial Bridge Lender requests, an offering
memorandum of the type customarily utilized in a Rule 144A offering of high
yield securities covering the resale of such Senior Secured Exchange Notes by
such Senior Secured Bridge Lenders, in such form and substance as reasonably
acceptable to the Borrower and such Senior Secured Initial Bridge Lender, and
keep such offering memorandum updated in a manner as would be required pursuant
to a customary Rule 144A securities purchase agreement, (ii) execute an exchange
agreement containing provisions customary in Rule 144A securities purchase
agreements (including indemnification provisions) and a registration rights
agreement customary in Rule 144A offerings, in each case, if requested by such
Senior Secured Initial Bridge Lender, (iii) deliver or cause to be delivered
such opinions and accountants’ comfort letters addressed to the Senior Secured
Initial Bridge Lender and such certificates as the Senior Secured Initial Bridge
Lender may request as would be customary in Rule 144A offerings and otherwise in
form and substance satisfactory to the Senior Secured Initial Bridge Lender and
(iv) take such other actions, and cause its advisors, auditors and counsel to
take such actions, as reasonably requested by the Senior Secured Initial Bridge
Lender in connection with issuances or resales of Senior Secured Exchange Notes,
including providing such information regarding the business and operations of
the Borrower and its subsidiaries as is reasonably requested by any prospective
holder of Senior Secured Exchange Notes and customarily provided in due
diligence investigations in connection with purchases or resales of securities.

 

B-4



--------------------------------------------------------------------------------

Interest Rate:    Prior to the Senior Secured Rollover Date, the Senior Secured
Initial Bridge Loans will accrue interest at a rate per annum equal to the
three-month London Interbank Offered Rate (“LIBOR”), as determined by the Senior
Secured Bridge Administrative Agent for a corresponding U.S. dollar deposit
amount (adjusted quarterly) plus the Spread (as described in the following
paragraph).    The “Spread” will initially be 587.5 basis points. If the Senior
Secured Initial Bridge Loans are not repaid in full within three months
following the Closing Date, the Spread will increase by 50 basis points at the
beginning of the subsequent three-month period and shall increase by an
additional 50 basis points at the beginning of each three-month period
thereafter (but, in any event, not on the Senior Secured Rollover Date). LIBOR
will be adjusted for maximum statutory reserve requirements (if any); provided
that LIBOR shall be deemed to be not less than 1.50% per annum.    Interest on
the Senior Secured Initial Bridge Loans will be payable in arrears at the end of
each three-month period and at the Senior Secured Rollover Date. Notwithstanding
the above, the interest rate on the Senior Secured Initial Bridge Loans shall
not exceed the Senior Secured Cap (as defined in the Joint Fee Letter).   
Senior Secured Extended Term Loans will accrue interest at the Senior Secured
Cap.    Calculation of interest shall be on the basis of actual days elapsed in
a year of 360 days. Default Interest:    Upon the occurrence and during the
continuance of a payment default (after giving effect to applicable grace
periods), interest will accrue on the defaulted amount at a rate of 2.0% per
annum plus the rate otherwise applicable to the loans under the Senior Secured
Bridge Facility and will be payable on demand; provided that after the Senior
Secured Rollover Date, the Senior Secured Initial Bridge Loans (i.e., if the
conditions to conversion into Senior Secured Extended Term Loans are not
satisfied) will accrue interest at a rate of 2.0% per annum in excess of the
Senior Secured Cap.

 

B-5



--------------------------------------------------------------------------------

Mandatory Prepayment:    The Borrower will be required to prepay Senior Secured
Initial Bridge Loans and Senior Secured Extended Term Loans, without premium or
penalty, on a pro rata basis, at par plus accrued and unpaid interest, in an
amount equal to (a) 100% of the net proceeds received from the non-ordinary
course sale or other disposition of assets of the Borrower or any of its
subsidiaries after the Closing Date (other than sales of equipment and
inventory, dispositions of obsolete or worn-out property and property no longer
useful in the business and other customary exceptions to be agreed) and other
than amounts reinvested in assets to be used in the Borrower’s business within
12 months of such disposition, (b) 100% of all casualty and condemnation
proceeds received by the Borrower or any of its subsidiaries, subject to
reinvestment rights to be agreed, (c) 100% of the net proceeds received by the
Borrower or any of its subsidiaries from the issuance of debt or preferred stock
after the Closing Date, other than (i) drawings in the ordinary course under the
Existing UNA ABL Facility or Replacement UNA ABL Facility, (ii) proceeds of the
Existing Securitization Facility and (iii) other customary exceptions to be
agreed and (d) 100% of the net proceeds received from the issuance of equity by,
or equity contributions to, the Borrower or any of its subsidiaries after the
Closing Date, other than customary exceptions to be agreed including equity
securities issued pursuant to equity compensation arrangements. The foregoing
prepayment obligation (other than the obligation to prepay pursuant to clause
(c) with proceeds from issuance of Senior Secured Notes or other Qualifying
Senior Debt (to be defined in the Senior Secured Bridge Documentation)) shall be
subject to prior prepayments of the UNA ABL Facility, if, and to the extent,
required thereunder. In addition, if MSSF, MLPFS, WF and the Additional Agents
and their affiliates constitute the only Senior Secured Bridge Lenders, the
Borrower will be permitted to prepay amounts due under the Senior Unsecured
Loans and/or Senior Unsecured Exchange Notes in accordance with the mandatory
prepayment provisions thereunder prior to making any mandatory prepayment in
accordance with this section.    In addition, upon the occurrence of a change of
control of the Borrower (to be defined in a manner consistent with the UNA
Existing ABL Facility (as in effect on the date of the Commitment Letter) with
such amendments as

 

B-6



--------------------------------------------------------------------------------

   contemplated by the ABL Amendment), the Borrower will be required to prepay
the outstanding principal amount of the Senior Secured Initial Bridge Loans and
Senior Secured Extended Term Loans, on a pro rata basis, at a price of 101% of
the principal amount thereof, plus accrued and unpaid interest, to the date of
prepayment. Optional Prepayments:    The Senior Secured Initial Bridge Loans may
be prepaid, in whole or in part, without premium or penalty, at the option of
the Borrower, at any time with prior notice, at par plus accrued and unpaid
interest and breakage costs.    Until the third anniversary of the Closing Date,
prepayment of Senior Secured Extended Term Loans will be subject to a customary
“make-whole” premium calculated using a discount rate equal to the yield on
comparable Treasury securities plus 50 basis points. Thereafter, Senior Secured
Extended Term Loans will be prepayable at the option of the Borrower at a
premium equal to 50% of the coupon on the Senior Secured Extended Term Loans,
declining ratably to par on the date which is one year prior to the Senior
Secured Bridge Final Maturity Date.    In addition, Senior Secured Extended Term
Loans will be prepayable at the option of the Borrower prior to the third
anniversary of the Closing Date with the net cash proceeds of qualified equity
offerings of Holdings that are contributed to the Borrower at a premium equal to
the coupon on Senior Secured Extended Term Loans; provided that after giving
effect to such prepayment at least 65% of the aggregate principal amount of
Senior Secured Extended Term Loans originally made shall remain outstanding.

Conditions Precedent to

Funding:

   Conditions precedent to borrowing under the Senior Secured Bridge Facility
shall be limited to (a) those set forth in the third paragraph of Section 1 of
the Commitment Letter and applicable conditions in the Conditions Term Sheet and
(b) delivery to the Senior Secured Bridge Administrative Agent of a notice of
borrowing. Representations and Warranties:    Representations and warranties
applicable to the Borrower and its subsidiaries will be limited to the
following, in each case with customary exceptions and qualifications to be
mutually agreed and consistent with financings of this kind and the Secured
Bridge Documentation Standards:

 

B-7



--------------------------------------------------------------------------------

   corporate existence; corporate power and authority; non-contravention and
enforceability of the Senior Secured Bridge Documentation; no conflicts with
law, charter documents or contractual obligations; accuracy and completeness of
financial and other information (including pro forma financial information and
projections); no material adverse change (to be defined); compliance with
applicable laws and regulations, including ERISA, environmental laws and Federal
Reserve regulations; absence of undisclosed liabilities; consents; ownership of
property; no liens; intellectual property; Patriot Act compliance; OFAC
compliance; subsidiaries; status as senior debt; no material litigation;
inapplicability of the Investment Company Act of 1940; solvency (on a
consolidated basis); payment of taxes and other obligations; no default or event
of default; employment and labor relations; and maintenance of insurance.
Affirmative Covenants:    Affirmative covenants applicable to the Borrower and
its subsidiaries will be limited to the following, in each case with customary
exceptions, baskets and qualifications to be mutually agreed and the Secured
Bridge Documentation Standards: delivery of certified quarterly and audited
annual financial statements (including related management and discussion
analysis), accountants’ letters, reports to shareholders, notices of defaults,
litigation and other events that would have a material adverse effect, budgets,
compliance certificates and other information customarily supplied in a
transaction of this type; compliance with applicable laws and regulations,
including ERISA, environmental laws and Federal Reserve regulations; payment of
taxes and other obligations; maintenance of appropriate and adequate insurance;
use of proceeds; preservation of corporate existence, rights (charter and
statutory), and material permits, licenses and approvals; visitation and
inspection rights; keeping of proper books and records; maintenance of
properties; further assurances (including, without limitation, with respect to
providing (i) a valid and perfected second priority lien and security interest
in the Collateral on the Springing Security Date and (ii) security interests in
after-acquired property); commercially reasonable efforts to maintain public
corporate credit/family ratings of the Borrower and ratings of the Senior
Secured Bridge Facility from Moody’s and S&P (but not to maintain a specific
rating); no increases to

 

B-8



--------------------------------------------------------------------------------

   the facility size (as existing on the date of the Commitment Letter) under
the UNA ABL Facility or the Existing Securitization Facility to the extent such
increases would reasonably be expected to impair the ability to secure the
Senior Secured Notes and/or Senior Secured Bridge Facility on the Springing
Security Date; and compliance with the obligation to publicly sell or privately
place Securities (as defined in the Joint Fee Letter) to be consummated promptly
following issuance of the Securities Demand (as defined in the Joint Fee Letter)
and to pay the Senior Secured Conversion Fee (as defined in the Joint Fee
Letter) on the Senior Secured Rollover Date, in each case on terms satisfactory
to the Senior Secured Bridge Facility Lenders. In addition, to the extent
requested by the Lead Arrangers, the Borrower shall deliver on the Closing Date
certifications by officers of the Borrower that are reasonably acceptable to the
Lead Arrangers with respect to the calculations and computations under the
documents governing the Permitted Surviving Debt required to support the “no
conflicts” opinions with respect to the Permitted Surviving Debt). Negative
Covenants:    Negative covenants applicable to the Borrower and its subsidiaries
will be limited to the following, in each case with customary exceptions,
baskets and qualifications to be mutually agreed and the Secured Bridge
Documentation Standards:    1. Limitations on liens and further negative
pledges.    2. Limitations on sale-leaseback transactions.    3. Limitations on
debt (including, without limitation, guarantees and other contingent
obligations, and including the subordination of all intercompany indebtedness on
terms reasonably satisfactory to the Senior Secured Bridge Lenders) and any
prepayment, redemption or repurchase of such debt.    4. Limitations on mergers,
consolidations and acquisitions.    5. Limitations on sales, transfers and other
dispositions of assets.    6. Limitations on loans and other investments.

 

B-9



--------------------------------------------------------------------------------

   7. Limitations on dividends and other distributions, stock repurchases and
redemptions and other restricted payments.    8. Limitations on capital
expenditures and operating leases.    9. Limitations on restrictions affecting
subsidiaries.    10. Limitations on transactions with affiliates.    11.
Limitations on issuances of disqualified preferred stock.    12. No change in
(i) the nature of their business, (ii) accounting policies or (iii) fiscal year.
   13. No modification or waiver of material documents (including, without
limitation, charter documents of the Borrower and its subsidiaries or any other
material debt) in a manner materially adverse to the Senior Secured Bridge
Lenders.    In addition, no dividend, distribution or other payment shall be
permitted to be made directly or indirectly to Holdings if such amounts are used
or to be used to repurchase outstanding equity interests of Holdings or any
other direct or indirect parent of the Borrower. Notwithstanding the foregoing,
it is understood that the Senior Secured Bridge Documentation will not contain
any maintenance covenants. Events of Default:    Events of default will be
limited to the following, in each case with customary exceptions, baskets and
qualifications to be mutually agreed upon and the Secured Bridge Documentation
Standards: failure to pay principal when due or interest or other amounts within
a specified grace period (to be determined) after the same becomes due; breach
of representations, warranties or covenants; cross-default (other than with
respect to the Existing Securitization Facility) and cross-acceleration;
bankruptcy and insolvency events; judgment defaults; actual or asserted
invalidity or impairment of Senior Secured Bridge Documentation, guarantees,
Collateral or subordination provisions (of subordinated debt); standard ERISA
defaults; failure to grant a valid and perfected second priority lien and
security interest in any material portion of the Collateral on or prior to the
Springing Security Date and failure to comply with any Securities Demand
requirements as set forth in the Joint Fee Letter.

 

 

B-10



--------------------------------------------------------------------------------

Expenses and Indemnity:    The Borrower shall pay or reimburse all reasonable
costs and expenses incurred in connection with the syndication of the Senior
Secured Bridge Facility and with the preparation, negotiation, execution and
delivery of the Senior Secured Bridge Documentation, including without
limitation, the reasonable and documented fees and disbursements of counsel. You
further agree to pay all reasonable costs and expenses of the Senior Secured
Bridge Administrative Agent, the Senior Secured Bridge Lenders and their
respective affiliates (including, without limitation, reasonable and documented
fees and disbursements of counsel) incurred in connection with the
administration, amendment, waiver or modification (including proposed
amendments, waivers or modifications) of, and enforcement of any of its rights
and remedies under, the Senior Secured Bridge Documentation.    The Borrower
will indemnify the Senior Secured Bridge Lenders, the Commitment Parties, the
Senior Secured Bridge Lead Arrangers, the Senior Secured Bridge Administrative
Agent and their respective affiliates, and hold them harmless from and against
all reasonable and documented out-of-pocket costs, expenses (including but not
limited to reasonable and documented legal fees and expenses) and liabilities
arising out of or relating to the Transactions and any actual or proposed use of
the proceeds of any loans made under the Senior Secured Bridge Facility;
provided, however, that no such person will be indemnified for costs, expenses
or liabilities to the extent determined by a final, non-appealable judgment of a
court of competent jurisdiction to have been incurred solely from the gross
negligence, bad faith or willful misconduct of such person. Waivers and
Amendments:    Amendments and waivers of the provisions of the Senior Secured
Bridge Documentation shall require the approval of Senior Secured Bridge Lenders
holding not less than a majority of the aggregate principal amount of the loans
and commitments under the Senior Secured Bridge Facility; provided that (a) the
consent of each affected Senior Secured Bridge Lender shall be required with
respect to (i) increases in the commitment of such Senior Secured Bridge Lender;
(ii) reductions of principal, interest or fees of such Senior Secured Bridge
Lender; (iii) extensions of scheduled amortization or the final maturity date
and (iv) modifications to the pro rata provisions and (b) the consent

 

B-11



--------------------------------------------------------------------------------

   of all of the Senior Secured Bridge Lenders shall be required with respect to
(i) modification of the voting percentages (or any of the applicable definitions
related thereto) and (ii) releases of all or substantially all of the guarantees
or the Collateral. Assignments and Participations:    Each Senior Secured Bridge
Lender may assign all or, subject to minimum amounts to be agreed, a portion of
its loans and commitments under the Senior Secured Bridge Facility. Assignments
will require payment of an administrative fee to the Senior Secured Bridge
Administrative Agent and, except for an assignment to an existing Senior Secured
Bridge Lender or an affiliate of an existing Senior Secured Bridge Lender, the
consent of the Senior Secured Bridge Administrative Agent. In addition, each
Senior Secured Bridge Lender may sell participations in all or a portion of its
loans and commitments under the Senior Secured Bridge Facility; provided that no
purchaser of a participation shall have the right to exercise or to cause the
selling Senior Secured Bridge Lender to exercise voting rights in respect of the
Senior Secured Bridge Facility (except as to certain unanimous issues).

Yield Protection, Taxes and

Other Deductions:

   The Senior Secured Bridge Documentation will contain customary provisions for
facilities of this kind consistent with the Secured Bridge Documentation
Standards, including, without limitation, in respect of breakage and
redeployment costs, funding losses, capital adequacy, illegality and
requirements of law. All payments shall be free and clear of any present or
future taxes, withholdings or other deductions whatsoever (other than income
taxes in the jurisdiction of a Senior Secured Bridge Lender’s applicable lending
office). Increased Costs:    The Senior Secured Bridge Documentation will
contain increased cost provisions consistent with those in the UNA Existing ABL
Facility. Lender Replacement:    The Senior Secured Bridge Documentation shall
contain provisions consistent with those in the UNA Existing ABL Facility for
replacing increased-cost Senior Secured Bridge Lenders, or non-consenting Senior
Secured Bridge Lenders in connection with amendments and waivers requiring the
consent of all Senior Secured Bridge Lenders or of all Senior Secured Bridge
Lenders directly affected thereby so

 

B-12



--------------------------------------------------------------------------------

   long as Senior Secured Bridge Lenders holding more than 50% of the aggregate
amount of the loans and commitments under the Senior Secured Bridge Facility
shall have consented thereto. Governing Law:    The State of New York. Each
party to the Senior Secured Bridge Documentation will waive the right to trial
by jury and will consent to the exclusive jurisdiction of the state and federal
courts located in The Borough of Manhattan, The City of New York.

Counsel to the Senior Secured

Bridge Lead Arrangers and Senior

Secured Bridge Administrative Agent:

   White & Case LLP.

 

 

B-13



--------------------------------------------------------------------------------

ANNEX I-B

SENIOR SECURED EXCHANGE NOTES

SUMMARY OF TERMS AND CONDITIONS

 

Issuer:

     The Borrower will issue Senior Secured Exchange Notes under an indenture
which complies with the Trust Indenture Act (the “Senior Secured Indenture”).
The Borrower in its capacity as issuer of the Senior Secured Exchange Notes is
referred to as the “Issuer.”

Guarantors:

     Same as Senior Secured Bridge Loans.

Principal Amount:

     The Senior Secured Exchange Notes will be available only in exchange for
(i) the Senior Secured Initial Bridge Loans on the Senior Secured Rollover Date
or (ii) the Senior Secured Extended Term Loans at any time. The principal amount
of any Senior Secured Exchange Note will equal 100% of the aggregate principal
amount of the Senior Secured Initial Bridge Loans or the Senior Secured Extended
Term Loans for which it is exchanged.

Maturity:

     The Senior Secured Exchange Notes will mature on the Senior Secured Bridge
Final Maturity Date.

Interest Rate:

     The Senior Secured Exchange Notes will bear interest at a rate equal to the
Senior Secured Cap. Such interest will be payable semi-annually in arrears.     
Calculation of interest shall be on the basis of the actual number of days
elapsed in a year of twelve 30-day months.

Default Interest:

     In the event of a payment default (after giving effect to the applicable
grace periods) on the Senior Secured Exchange Notes, interest will accrue on
defaulted amounts at a rate of 2.0% per annum in excess of the rate otherwise
applicable to the Senior Secured Exchange Notes, and will be payable in
accordance with the provisions described above under the heading “Interest
Rate.”

Ranking:

     Same as Senior Secured Initial Bridge Loans.

Collateral:

     Same as Senior Secured Initial Bridge Loans.

Intercreditor Matters:

     Same as Senior Secured Initial Bridge Loans.

 

Annex I-B-1



--------------------------------------------------------------------------------

Mandatory Offer to Purchase:

     The Issuer will be required to offer to purchase the Senior Secured
Exchange Notes upon a change of control (to be defined in a manner consistent
with the UNA Existing ABL Facility (as in effect on the date of the Commitment
Letter) with such amendments as contemplated by the ABL Amendment) at 101% of
the principal amount thereof plus accrued and unpaid interest to the date of
purchase. The Issuer will also be required to offer to purchase Senior Secured
Exchange Notes with the proceeds of certain asset sales (consistent with the
Senior Secured Initial Bridge Loans) at 100% of the principal amount thereof
plus accrued interest to the date of purchase, subject to prior prepayments of
the UNA ABL Facility and/or Senior Unsecured Exchange Notes, if, and to the
extent, required thereunder.

Optional Redemption:

     Until the third anniversary of the Closing Date, the Senior Secured
Exchange Notes will be redeemable at a customary “make-whole” premium calculated
using a discount rate equal to the yield on comparable U.S. Treasury securities
plus 50 basis points. Thereafter, the Senior Secured Exchange Notes will be
redeemable at the option of the Issuer at a premium equal to 50% of the coupon
on the Senior Secured Exchange Notes, declining ratably to par on the date which
is one year prior to the Senior Secured Bridge Final Maturity Date.      In
addition, Senior Secured Exchange Notes will be redeemable at the option of the
Issuer prior to the third anniversary of the Closing Date with the net cash
proceeds of qualified equity offerings of Holdings that are contributed to the
Issuer at a premium equal to the coupon on the Senior Secured Exchange Notes;
provided that after giving effect to such redemption at least 65% of the
aggregate principal amount of Senior Secured Exchange Notes originally issued
shall remain outstanding.     

Registration Rights:

     The Issuer will be required to:     

•      within 90 days after the Senior Secured Rollover Date, file a
registration statement for an offer to exchange the Senior Secured Exchange
Notes for publicly registered notes with identical terms;

    

•      use its reasonable best efforts to cause the registration statement to
become effective under the Securities Act of 1933, as amended (the “Securities
Act”) within 180 days after the Senior Secured Rollover Date;

 

Annex I-B-2



--------------------------------------------------------------------------------

    

•      complete the exchange offer on or before 210 days after the Senior
Secured Rollover Date; and

    

•      file a shelf registration statement for the resale of the Senior Secured
Exchange Notes if it cannot complete an exchange offer on or before the 210th
day after the Senior Secured Rollover Date.

     If the Issuer does not comply with these obligations (a “Senior Secured
Bridge Registration Default”), the Issuer shall pay liquidated damages to each
holder of Senior Secured Exchange Notes with respect to the first 90-day period
immediately following the occurrence of the first Senior Secured Bridge
Registration Default in an amount equal to 0.25% per annum on the principal
amount of Senior Secured Exchange Notes held by such holder. The amount of the
liquidated damages will increase by an additional 0.25% per annum on the
principal amount of Senior Secured Exchange Notes with respect to each
subsequent 90-day period until all Senior Secured Bridge Registration Defaults
have been cured, up to a maximum amount of liquidated damages for all Senior
Secured Bridge Registration Defaults of 1.00% per annum.

Right to Transfer Exchange Notes:

     Each holder of Senior Secured Exchange Notes shall have the right to
transfer its Senior Secured Exchange Notes in whole or in part, at any time to
an Eligible Holder (as defined below) and, after the Senior Secured Exchange
Notes are registered pursuant to the provisions described under “Registration
Rights,” to any person or entity; provided that if the Issuer or any of its
affiliates holds Senior Secured Exchange Notes, such Senior Secured Exchange
Notes shall be disregarded in any voting. “Eligible Holder” will mean (a) an
institutional “accredited investor” within the meaning of Rule 501 under the
Securities Act, (b) a “qualified institutional buyer” within the meaning of Rule
144A under the Securities Act, (c) a person acquiring the Senior Secured
Exchange Notes pursuant to an offer and sale occurring outside of the United
States within the meaning of Regulation S under the Securities Act or (d) a
person acquiring the Senior Secured Exchange Notes in a transaction that is, in
the opinion of counsel acceptable to the Issuer, exempt from the registration
requirements of the Securities Act; provided that in each case such Eligible
Holder represents that it is

 

Annex I-B-3



--------------------------------------------------------------------------------

     acquiring the Senior Secured Exchange Notes for its own account and that it
is not acquiring such Senior Secured Exchange Notes with a view to, or for offer
or sale in connection with, any distribution thereof (within the meaning of the
Securities Act) that would be in violation of the securities laws of the United
States or any state thereof.

Covenants:

     Those typical for an indenture governing publicly traded high yield debt
securities and no more restrictive than the covenants applicable to the Senior
Secured Extended Term Loans. Notwithstanding anything to the contrary, it is
understood that the Senior Secured Indenture will not contain any maintenance
covenants.

Events of Default:

     Those typical for an indenture governing publicly traded high yield debt
securities and no more restrictive than the events of default applicable to the
Senior Secured Extended Term Loans.

Governing Law:

     The State of New York. Each party to the Senior Secured Bridge
Documentation will waive the right to trial by jury and will consent to the
exclusive jurisdiction of the state and federal courts located in The Borough of
Manhattan, The City of New York.

 

Annex I-B-4



--------------------------------------------------------------------------------

EXHIBIT C

$1,550.0 MILLION SENIOR UNSECURED BRIDGE FACILITY

SUMMARY OF TERMS AND CONDITIONS

 

Borrower:

     A new wholly owned subsidiary of Holdings (the “Borrower”). UNA and RIII
will merge into the Borrower on the Closing Date, with the Borrower as the
surviving entity.

Senior Unsecured Bridge Lead

Arrangers and Book Runners:

    

 

Morgan Stanley Senior Funding, Inc. (“MSSF”), Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPFS”) and Wells Fargo Securities, LLC (together, the
“Senior Unsecured Bridge Lead Arrangers”).

Senior Unsecured Bridge

Administrative Agent:

    

 

MSSF (the “Senior Unsecured Bridge Administrative Agent”).

Senior Unsecured Bridge

Lenders:

    

 

MSSF, MLPFS, WF Investment Holdings, LLC and a syndicate of financial
institutions and institutional lenders arranged by the Senior Unsecured Bridge
Lead Arrangers after consultation with Holdings.

Senior Unsecured Bridge

Documentation Standards:

    

 

The Senior Unsecured Bridge Documentation shall be consistent with this Term
Sheet, shall contain only those mandatory prepayments, representations,
warranties, affirmative and negative covenants and events of default expressly
set forth in this Exhibit C and shall otherwise be consistent with the indenture
governing UNA’s 8.375% Senior Subordinated Notes due 2020 (as in effect on the
date of the Commitment Letter), subject to adjustment to reflect then prevailing
market conditions as reasonably determined by the Senior Unsecured Bridge Lead
Arrangers, differences between senior subordinated notes and senior unsecured
notes as reasonably determined by the Senior Unsecured Bridge Lead Arrangers
(including without limitation with respect to baskets, structure, repayments and
other terms), the pro forma credit profile of the Borrower and the operational
requirements of the Borrower and its subsidiaries in light of their combined
size, industries and practices (the “Unsecured Bridge Documentation Standards”).

 

C-1



--------------------------------------------------------------------------------

    

Ranking:

     The Senior Unsecured Bridge Loans will rank senior to all subordinated
indebtedness of the Borrower and will rank pari passu with all senior debt of
the Borrower, including the UNA ABL Facility.

Guarantors:

     The Senior Unsecured Bridge Facility will be guaranteed on a senior basis
by all current and future direct and indirect wholly-owned domestic subsidiaries
of the Borrower that from time to time guarantee, or are borrowers under, the
UNA ABL Facility (the “Senior Unsecured Guarantors”). The guarantees will rank
senior to all subordinated indebtedness of a Senior Unsecured Guarantor and will
rank pari passu with all other senior indebtedness of such Senior Unsecured
Guarantor, including such Senior Unsecured Guarantor’s guarantees, or direct
obligation as borrower, under the UNA ABL Facility.

Senior Unsecured Bridge Facility:

     A $1,550.0 million senior unsecured increasing rate bridge facility (as may
be reduced pursuant to the last sentence of the second paragraph in the
Commitment Letter) (the “Senior Unsecured Bridge Facility”).

Purpose and Availability:

     Upon satisfaction or waiver of the conditions precedent to drawing
specified herein under the heading “Conditions Precedent to Funding,” the full
amount of the Senior Unsecured Bridge Facility will be available in a single
borrowing on the Closing Date and, together with the borrowings under the Senior
Secured Bridge Facility, will be utilized (a) to finance the Acquisition and the
Transactions and (b) to pay fees and expenses in connection with the
Transactions. The loans made under the Senior Unsecured Bridge Facility on the
Closing Date are herein referred to as the “Senior Unsecured Initial Bridge
Loans.” Once repaid, no amount of Senior Unsecured Initial Bridge Loans may be
reborrowed.

Security:

     None.

Conversion to Extended

Term Loans:

    

 

If any Senior Unsecured Initial Bridge Loan has not been repaid in full on or
prior to the first anniversary of the Closing Date (the “Senior Unsecured
Rollover Date”),

 

C-2



--------------------------------------------------------------------------------

     subject to payment of the Senior Unsecured Conversion Fee (as defined in
the Joint Fee Letter) and unless (i) Holdings, the Borrower or any significant
subsidiary thereof is subject to a bankruptcy or other insolvency proceeding or
(ii) there exists a matured payment default with respect to the Senior Secured
Initial Bridge Loans, the Senior Unsecured Initial Bridge Loans shall
automatically be converted into term loans (each, an “Senior Unsecured Extended
Term Loan” and, together with the Senior Unsecured Initial Bridge Loans, the
“Senior Unsecured Loans”) maturing on the eighth anniversary of the Closing Date
(the “Senior Unsecured Bridge Final Maturity Date”), subject to the Senior
Unsecured Bridge Lenders’ rights to convert Senior Unsecured Initial Bridge
Loans into Senior Unsecured Exchange Notes as set forth below. Any Senior
Unsecured Initial Bridge Loan not converted into a Senior Unsecured Extended
Term Loan on the Senior Unsecured Rollover Date shall mature on the Senior
Unsecured Rollover Date.

Exchange into Senior Unsecured

Exchange Notes:

    

 

Each Senior Unsecured Bridge Lender of a Senior Unsecured Initial Bridge Loan or
Senior Unsecured Extended Term Loan that is (or will immediately transfer its
Senior Unsecured Exchange Notes to) an Eligible Holder (as defined in Annex I-C)
will have the option, at any time on or after the Senior Unsecured Rollover
Date, to receive notes (the “Senior Unsecured Exchange Notes”) in exchange for
such Senior Unsecured Initial Bridge Loans or Senior Unsecured Extended Term
Loans having the terms set forth in the term sheet attached hereto as Annex I-C.
Notwithstanding the foregoing, the Borrower will not be required to exchange
Senior Unsecured Extended Term Loans for Senior Unsecured Exchange Notes unless
at least $100.0 million of Senior Unsecured Exchange Notes would be outstanding
immediately after such exchange. In connection with each such exchange, if
requested by any Senior Unsecured Bridge Lender that is a Senior Unsecured
Bridge Lender as of the Closing Date (each, an “Senior Unsecured Initial Bridge
Lender”), the Borrower shall (i) deliver to the Senior Unsecured Bridge Lender
that is receiving Senior Unsecured Exchange Notes, and to such other Senior
Unsecured Bridge Lenders as such Senior Unsecured Bridge Initial Lender
requests, an offering memorandum of the type customarily utilized in a Rule

 

C-3



--------------------------------------------------------------------------------

     144A offering of high yield securities covering the resale of such Senior
Unsecured Exchange Notes by such Senior Unsecured Bridge Lenders, in such form
and substance as reasonably acceptable to the Borrower and such Senior Unsecured
Initial Bridge Lender, and keep such offering memorandum updated in a manner as
would be required pursuant to a customary Rule 144A securities purchase
agreement, (ii) execute an exchange agreement containing provisions customary in
Rule 144A securities purchase agreements (including indemnification provisions)
and a registration rights agreement customary in Rule 144A offerings, in each
case, if requested by such Senior Unsecured Initial Bridge Lender, (iii) deliver
or cause to be delivered such opinions and accountants’ comfort letters
addressed to the Senior Unsecured Initial Bridge Lender and such certificates as
the Senior Unsecured Initial Bridge Lender may request as would be customary in
Rule 144A offerings and otherwise in form and substance satisfactory to the
Senior Unsecured Initial Bridge Lender and (iv) take such other actions, and
cause its advisors, auditors and counsel to take such actions, as reasonably
requested by the Senior Unsecured Initial Bridge Lender in connection with
issuances or resales of Senior Unsecured Exchange Notes, including providing
such information regarding the business and operations of the Borrower and its
subsidiaries as is reasonably requested by any prospective holder of Senior
Unsecured Exchange Notes and customarily provided in due diligence
investigations in connection with purchases or resales of securities.

Interest Rate:

     Prior to the Senior Unsecured Rollover Date, the Senior Unsecured Initial
Bridge Loans will accrue interest at a rate per annum equal to the three-month
London Interbank Offered Rate (“LIBOR”), as determined by the Senior Unsecured
Bridge Administrative Agent for a corresponding U.S. dollar deposit amount
(adjusted quarterly) plus the Spread (as described in the following paragraph).
     The “Spread” will initially be 737.5 basis points. If the Senior Unsecured
Initial Bridge Loans are not repaid in full within three months following the
Closing Date, the Spread will increase by 50 basis points at the beginning of
the subsequent three-month period and shall increase by an additional 50 basis
points at the beginning of each three-month period thereafter (but, in any
event, not on the

 

C-4



--------------------------------------------------------------------------------

     Senior Unsecured Rollover Date). LIBOR will be adjusted for maximum
statutory reserve requirements (if any); provided that LIBOR shall be deemed to
be not less than 1.50% per annum.      Interest on the Senior Unsecured Initial
Bridge Loans will be payable in arrears at the end of each three-month period
and at the Senior Unsecured Rollover Date. Notwithstanding the above, the
interest rate on the Senior Unsecured Initial Bridge Loans shall not exceed the
Senior Unsecured Cap (as defined in the Joint Fee Letter).      Senior Unsecured
Extended Term Loans will accrue interest at the Senior Unsecured Cap.     
Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

Default Interest:

     Upon the occurrence and during the continuance of a payment default (after
giving effect to applicable grace periods), interest will accrue on the
defaulted amounts at a rate of 2.0% per annum plus the rate otherwise applicable
to the loans under the Senior Unsecured Bridge Facility and will be payable on
demand; provided that after the Senior Unsecured Rollover Date, the Senior
Unsecured Initial Bridge Loans (i.e., if the conditions to conversion into
Senior Unsecured Extended Term Loans are not satisfied) will accrue interest at
a rate of 2.0% per annum in excess of the Senior Unsecured Cap.

Mandatory Prepayment:

     The Borrower will be required to prepay Senior Unsecured Initial Bridge
Loans and Senior Unsecured Extended Term Loans, without premium or penalty, on a
pro rata basis, at par plus accrued and unpaid interest, in an amount equal to
(a) 100% of the net proceeds received from the non-ordinary course sale or other
disposition of assets of the Borrower or any of its subsidiaries after the
Closing Date, (other than sales of equipment and inventory, dispositions of
obsolete or worn-out property and property no longer useful in the business and
other customary exceptions to be agreed) and other than amounts reinvested in
assets to be used in the Borrower’s business within 12 months of such
disposition or, with respect to collateral thereunder, that is required to be
paid to the lenders under the Senior Secured Bridge Facility, (b) 100% of all
casualty and condemnation proceeds received by the Borrower or any of its

 

C-5



--------------------------------------------------------------------------------

     subsidiaries, subject to reinvestment rights to be agreed, (c) 100% of the
net proceeds received by the Borrower or any of its subsidiaries from the
issuance of debt or preferred stock after the Closing Date, other than (i)
drawings in the ordinary course under the Existing UNA ABL Facility or
Replacement UNA ABL Facility, (ii) proceeds of the Existing Securitization
Facility and (iii) other customary exceptions to be agreed and (d) 100% of the
net proceeds received from the issuance of equity by, or equity contributions
to, the Borrower or any of its subsidiaries after the Closing Date, other than
customary exceptions to be agreed including equity securities issued pursuant to
equity compensation arrangements. The foregoing prepayment obligation (other
than the obligation to prepay pursuant to clause (c) with proceeds from issuance
of Senior Unsecured Notes or other Qualifying Senior Debt (to be defined in the
Senior Unsecured Bridge Documentation)) shall be subject to prior prepayments of
the UNA ABL Facility, if, and to the extent, required thereunder.      In
addition, upon the occurrence of a change of control of the Borrower (to be
defined in a manner consistent with the UNA Existing ABL Facility (as in effect
on the date of the Commitment Letter) with such amendments as contemplated by
the ABL Amendment), the Borrower will be required to prepay the outstanding
principal amount of the Senior Unsecured Initial Bridge Loans and Senior
Unsecured Extended Term Loans, on a pro rata basis, at a price of 101% of the
principal amount thereof, plus accrued and unpaid interest, to the date of
prepayment.

Optional Prepayments:

     The Senior Unsecured Initial Bridge Loans may be prepaid, in whole or in
part, without premium or penalty, at the option of the Borrower, at any time
with prior notice, at par plus accrued and unpaid interest and breakage costs.
     Until the fourth anniversary of the Closing Date, prepayment of Senior
Unsecured Extended Term Loans will be subject to a customary “make-whole”
premium calculated using a discount rate equal to the yield on comparable
Treasury securities plus 50 basis points. Thereafter, Senior Unsecured Extended
Term Loans will be prepayable at the option of the Borrower at a premium equal
to 50% of the coupon on the Senior Unsecured Extended Term Loans, declining
ratably to par on the date which is two years prior to the Senior Unsecured
Bridge Final Maturity Date.

 

C-6



--------------------------------------------------------------------------------

     In addition, Senior Unsecured Extended Term Loans will be prepayable at the
option of the Borrower prior to the third anniversary of the Closing Date with
the net cash proceeds of qualified equity offerings of Holdings that are
contributed to the Borrower at a premium equal to the coupon on Senior Unsecured
Extended Term Loans; provided that after giving effect to such prepayment at
least 65% of the aggregate principal amount of Senior Unsecured Extended Term
Loans originally made shall remain outstanding.

Conditions Precedent to

Funding:

     Conditions precedent to borrowing under the Senior Unsecured Bridge
Facility shall be limited to (a) those set forth in the third paragraph of
Section 1 of the Commitment Letter and applicable conditions in the Conditions
Term Sheet and (b) delivery to the Senior Secured Bridge Administrative Agent of
a notice of borrowing.

Representations and Warranties:

     Representations and warranties applicable to the Borrower and its
subsidiaries will be limited to the following, in each case with customary
exceptions and qualifications to be mutually agreed and consistent with
financings of this kind and the Unsecured Bridge Documentation Standards:
corporate existence; corporate power and authority; non-contravention and
enforceability of the Senior Unsecured Bridge Documentation; no conflicts with
law, charter documents or contractual obligations; accuracy and completeness of
financial and other information (including pro forma financial information and
projections); no material adverse change (to be defined); compliance with
applicable laws and regulations, including ERISA, environmental laws and Federal
Reserve regulations; absence of undisclosed liabilities; consents; ownership of
property; no liens; intellectual property; Patriot Act compliance; OFAC
compliance; subsidiaries; status as senior debt; no material litigation;
inapplicability of the Investment Company Act of 1940; solvency (on a
consolidated basis); payment of taxes and other obligations; no default or event
of default; employment and labor relations; and maintenance of insurance.

 

C-7



--------------------------------------------------------------------------------

Affirmative Covenants:

     Affirmative covenants applicable to the Borrower and its subsidiaries will
be limited to the following, in each case with customary exceptions, baskets and
qualifications to be mutually agreed and the Unsecured Bridge Documentation
Standards: delivery of certified quarterly and audited annual financial
statements (including related management and discussion analysis), accountants’
letters, reports to shareholders, notices of defaults, litigation and other
events that would have a material adverse effect, budgets, compliance
certificates and other information customarily supplied in a transaction of this
type; compliance with applicable laws and regulations, including ERISA,
environmental laws and Federal Reserve regulations; payment of taxes and other
obligations; maintenance of appropriate and adequate insurance; use of proceeds;
preservation of corporate existence, rights (charter and statutory), and
material permits, licenses and approvals; visitation and inspection rights;
keeping of proper books and records; maintenance of properties; performance of
material contracts; commercially reasonable efforts to maintain public corporate
credit/family ratings of the Borrower and ratings of the Senior Unsecured Bridge
Facility from Moody’s and S&P (but not to maintain a specific rating); and
compliance with the obligation to publicly sell or privately place Securities
(as defined in the Joint Fee Letter) to be consummated promptly following
issuance of the Securities Demand and to pay the Senior Unsecured Conversion Fee
on the Senior Unsecured Rollover Date, in each case on terms satisfactory to the
Senior Unsecured Bridge Facility Lenders. In addition, to the extent requested
by the Lead Arrangers, the Borrower shall deliver on the Closing Date
certifications by officers of the Borrower that are reasonably acceptable to the
Lead Arrangers with respect to the calculations and computations under the
documents governing the Permitted Surviving Debt required to support the “no
conflicts” opinions with respect to the Permitted Surviving Debt).

Negative Covenants:

     Negative covenants applicable to the Borrower and its subsidiaries will be
limited to the following, in each case with customary exceptions, baskets and
qualifications to be mutually agreed and the Unsecured Bridge Documentation
Standards:      1. Limitations on liens and further negative pledges.

 

C-8



--------------------------------------------------------------------------------

     2. Limitations on sale-leaseback transactions.      3. Limitations on debt
(including, without limitation, guarantees and other contingent obligations, and
including the subordination of all intercompany indebtedness on terms reasonably
satisfactory to the Senior Unsecured Bridge Lenders) and any prepayment,
redemption or repurchase of such debt.      4. Limitations on mergers,
consolidations and acquisitions.      5. Limitations on sales, transfers and
other dispositions of assets.      6. Limitations on loans and other
investments.      7. Limitations on dividends and other distributions, stock
repurchases and redemptions and other restricted payments.      8. Limitations
on capital expenditures and operating leases.      9. Limitations on
restrictions affecting subsidiaries.      10. Limitations on transactions with
affiliates.      11. Limitations on issuances of disqualified capital stock.
     12. No change in (i) the nature of their business, (ii) accounting policies
or (iii) fiscal year.      13. No modification or waiver of material documents
(including, without limitation, charter documents of the Borrower and its
subsidiaries or any other material debt) in a manner materially adverse to the
Senior Unsecured Bridge Lenders.      In addition, no dividend, distribution or
other payment shall be permitted to be made directly or indirectly to Holdings
if such amounts are used or to be used to repurchase outstanding equity
interests of Holdings or any other direct or indirect parent of the Borrower.
Notwithstanding the foregoing, it is understood that the Senior Unsecured Bridge
Documentation will not contain any maintenance covenants.

Events of Default:

     Events of default will be limited to the following, in each case with
customary exceptions, baskets and qualifications

 

C-9



--------------------------------------------------------------------------------

     to be mutually agreed and the Unsecured Bridge Documentation Standards:
failure to pay principal when due or interest or other amounts within a
specified grace period (to be determined) after the same becomes due; breach of
representations, warranties or covenants; cross-default (other than with respect
to the Existing Securitization Facility) and cross-acceleration; bankruptcy and
insolvency events; judgment defaults; actual or asserted invalidity or
impairment of Senior Unsecured Bridge Documentation, guarantees or subordination
provisions (of subordinated debt); standard ERISA defaults and failure to comply
with any Securities Demand requirements as set forth in the Joint Fee Letter.

Expenses and Indemnity:

     The Borrower shall pay or reimburse all reasonable costs and expenses
incurred in connection with the syndication of the Senior Unsecured Bridge
Facility and with the preparation, negotiation, execution and delivery of the
Senior Unsecured Bridge Documentation, including without limitation, the
reasonable and documented fees and disbursements of counsel. You further agree
to pay all reasonable costs and expenses of the Senior Unsecured Bridge
Administrative Agent, the Senior Unsecured Bridge Lenders and their respective
affiliates (including, without limitation, reasonable and documented fees and
disbursements of counsel) incurred in connection with the administration,
amendment, waiver or modification (including proposed amendments, waivers or
modifications) of, and enforcement of any of its rights and remedies under, the
Senior Unsecured Bridge Documentation.      The Borrower will indemnify the
Senior Unsecured Bridge Lenders, the Commitment Parties, the Senior Unsecured
Bridge Lead Arranger, the Senior Unsecured Bridge Administrative Agent and their
respective affiliates, and hold them harmless from and against all reasonable
and documented out-of-pocket costs, expenses (including but not limited to
reasonable and documented legal fees and expenses) and liabilities arising out
of or relating to the Transactions and any actual or proposed use of the
proceeds of any loans made under the Senior Unsecured Bridge Facility; provided,
however, that no such person will be indemnified for costs, expenses or
liabilities to the extent determined by a final, non-appealable judgment of a
court of competent jurisdiction to have been incurred solely from the gross
negligence, bad faith or willful misconduct of such person.

 

C-10



--------------------------------------------------------------------------------

Waivers and Amendments:

     Amendments and waivers of the provisions of the Senior Unsecured Bridge
Documentation shall require the approval of Senior Unsecured Bridge Lenders
holding not less than a majority of the aggregate principal amount of the loans
and commitments under the Senior Unsecured Bridge Facility; provided that (a)
the consent of each affected Senior Unsecured Bridge Lender shall be required
with respect to (i) increases in the commitment of such Senior Unsecured Bridge
Lender; (ii) reductions of principal, interest or fees of such Senior Unsecured
Bridge Lender; (iii) extensions of scheduled amortization or the final maturity
date and (iv) modifications to the pro rata provisions and (b) the consent of
all of the Senior Unsecured Bridge Lenders shall be required with respect to (i)
modification of the voting percentages (or any of the applicable definitions
related thereto) and (ii) releases of all or substantially all of the
guarantees.

Assignments and Participations:

     Each Senior Unsecured Bridge Lender may assign all or, subject to minimum
amounts to be agreed, a portion of its loans and commitments under the Senior
Unsecured Bridge Facility. Assignments will require payment of an administrative
fee to the Senior Unsecured Bridge Administrative Agent and, except for an
assignment to an existing Senior Unsecured Bridge Lender or an affiliate of an
existing Senior Unsecured Bridge Lender, the consent of the Senior Unsecured
Bridge Administrative Agent. In addition, each Senior Unsecured Bridge Lender
may sell participations in all or a portion of its loans and commitments under
the Senior Unsecured Bridge Facility; provided that no purchaser of a
participation shall have the right to exercise or to cause the selling Senior
Unsecured Bridge Lender to exercise voting rights in respect of the Senior
Unsecured Bridge Facility (except as to certain unanimous issues).

Yield Protection, Taxes and

Other Deductions:

     The Senior Unsecured Bridge Documentation will contain customary provisions
for facilities of this kind consistent with the Unsecured Bridge Documentation
Standards, including, without limitation, in respect of breakage and
redeployment costs, funding losses, capital adequacy, illegality and
requirements of law. All payments shall be

 

C-11



--------------------------------------------------------------------------------

     free and clear of any present or future taxes, withholdings or other
deductions whatsoever (other than income taxes in the jurisdiction of a Senior
Unsecured Bridge Lender’s applicable lending office).

Increased Costs:

     The Senior Unsecured Bridge Documentation will contain increased cost
provisions consistent with those in the UNA Existing ABL Facility.

Lender Replacement:

     The Senior Unsecured Bridge Documentation shall contain provisions
consistent with those in the UNA Existing ABL Facility for replacing
increased-cost Senior Unsecured Bridge Lenders, or non-consenting Senior
Unsecured Bridge Lenders in connection with amendments and waivers requiring the
consent of all Senior Unsecured Bridge Lenders or of all Senior Unsecured Bridge
Lenders directly affected thereby so long as Senior Unsecured Bridge Lenders
holding more than 50% of the aggregate amount of the loans and commitments under
the Senior Unsecured Bridge Facility shall have consented thereto.

Governing Law:

     The State of New York. Each party to the Senior Unsecured Bridge
Documentation will waive the right to trial by jury and will consent to the
exclusive jurisdiction of the state and federal courts located in The Borough of
Manhattan, The City of New York.

Counsel to the Senior Unsecured

Bridge Lead Arranger and Senior

Unsecured Bridge Administrative

Agent:

     White & Case LLP.

 

C-12



--------------------------------------------------------------------------------

ANNEX I-C

SENIOR UNSECURED EXCHANGE NOTES

SUMMARY OF TERMS AND CONDITIONS

 

Issuer:

     The Borrower will issue Senior Unsecured Exchange Notes under an indenture
which complies with the Trust Indenture Act (the “Senior Unsecured Indenture”).
The Borrower in its capacity as issuer of the Senior Unsecured Exchange Notes is
referred to as the “Issuer.”

Guarantors:

     Same as Senior Unsecured Bridge Loans.

Principal Amount:

     The Senior Unsecured Exchange Notes will be available only in exchange for
(i) the Senior Unsecured Initial Bridge Loans on the Rollover Date or (ii) the
Senior Unsecured Extended Term Loans at any time. The principal amount of any
Senior Unsecured Exchange Note will equal 100% of the aggregate principal amount
of the Senior Unsecured Initial Bridge Loans or the Senior Unsecured Extended
Term Loans for which it is exchanged.

Maturity:

     The Senior Unsecured Exchange Notes will mature on the Senior Unsecured
Bridge Final Maturity Date.

Interest Rate:

     The Senior Unsecured Exchange Notes will bear interest at a rate equal to
the Senior Unsecured Cap. Such interest will be payable semi-annually in
arrears.      Calculation of interest shall be on the basis of the actual number
of days elapsed in a year of twelve 30-day months.

Default Interest:

     In the event of a payment default (after giving effect to the applicable
grace periods) on the Senior Unsecured Exchange Notes, interest will accrue on
defaulted amounts at a rate of 2.0% per annum in excess of the rate otherwise
applicable to the Senior Unsecured Exchange Notes, and will be payable in
accordance with the provisions described above under the heading “Interest
Rate.”

Ranking:

     Same as Senior Unsecured Initial Bridge Loans.

Mandatory Offer to Purchase:

     The Issuer will be required to offer to purchase the Senior Unsecured
Exchange Notes upon a change of control (to be defined in a manner consistent
with the UNA Existing ABL

 

Annex I-C-1



--------------------------------------------------------------------------------

     Facility (as in effect on the date of the Commitment Letter) with such
amendments as contemplated by the ABL Amendment) at 101% of the principal amount
thereof plus accrued and unpaid interest to the date of purchase. The Issuer
will also be required to offer to purchase Senior Unsecured Exchange Notes with
the proceeds of certain asset sales (consistent with the Senior Unsecured
Initial Bridge Loans) at 100% of the principal amount thereof plus accrued
interest to the date of purchase, subject to prior prepayments of the UNA ABL
Facility and/or Senior Secured Exchange Notes, if, and to the extent, required
thereunder.

Optional Redemption:

     Until the fourth anniversary of the Closing Date, the Senior Unsecured
Exchange Notes will be redeemable at a customary “make-whole” premium calculated
using a discount rate equal to the yield on comparable U.S. Treasury securities
plus 50 basis points. Thereafter, the Senior Unsecured Exchange Notes will be
redeemable at the option of the Issuer at a premium equal to 50% of the coupon
on the Senior Unsecured Exchange Notes, declining ratably to par on the date
which is two years prior to the Senior Unsecured Bridge Final Maturity Date.
     In addition, Senior Unsecured Exchange Notes will be redeemable at the
option of the Issuer prior to the third anniversary of the Closing Date with the
net cash proceeds of qualified equity offerings of Holdings that are contributed
to the Issuer at a premium equal to the coupon on the Senior Unsecured Exchange
Notes; provided that after giving effect to such redemption at least 65% of the
aggregate principal amount of Senior Unsecured Exchange Notes originally issued
shall remain outstanding.

Registration Rights:

     The Issuer will be required to:     

•        within 90 days after the Senior Unsecured Rollover Date, file a
registration statement for an offer to exchange the Senior Unsecured Exchange
Notes for publicly registered notes with identical terms;

    

•        use its reasonable best efforts to cause the registration statement to
become effective under the Securities Act of 1933, as amended (the “Securities
Act”) within 180 days after the Senior Unsecured Rollover Date;

 

Annex I-C-2



--------------------------------------------------------------------------------

    

•        complete the exchange offer within 210 days after the Senior Unsecured
Rollover Date; and

    

•        file a shelf registration statement for the resale of the Senior
Unsecured Exchange Notes if it cannot complete an exchange offer on or before
the 210th day after the Senior Unsecured Rollover Date.

     If the Issuer does not comply with these obligations (a “Senior Unsecured
Bridge Registration Default”), the Issuer shall pay liquidated damages to each
holder of Senior Unsecured Exchange Notes with respect to the first 90-day
period immediately following the occurrence of the first Senior Unsecured Bridge
Registration Default in an amount equal to 0.25% per annum on the principal
amount of Senior Unsecured Exchange Notes held by such holder. The amount of the
liquidated damages will increase by an additional 0.25% per annum on the
principal amount of Senior Unsecured Exchange Notes with respect to each
subsequent 90-day period until all Senior Unsecured Bridge Registration Defaults
have been cured, up to a maximum amount of liquidated damages for all Senior
Unsecured Bridge Registration Defaults of 1.00% per annum.

Right to Transfer Exchange Notes:

     Each holder of Senior Unsecured Exchange Notes shall have the right to
transfer its Senior Unsecured Exchange Notes in whole or in part, at any time to
an Eligible Holder (as defined below) and, after the Senior Unsecured Exchange
Notes are registered pursuant to the provisions described under “Registration
Rights,” to any person or entity; provided that if the Issuer or any of its
affiliates holds Senior Unsecured Exchange Notes, such Senior Unsecured Exchange
Notes shall be disregarded in any voting. “Eligible Holder” will mean (a) an
institutional “accredited investor” within the meaning of Rule 501 under the
Securities Act, (b) a “qualified institutional buyer” within the meaning of Rule
144A under the Securities Act, (c) a person acquiring the Senior Unsecured
Exchange Notes pursuant to an offer and sale occurring outside of the United
States within the meaning of Regulation S under the Securities Act or (d) a
person acquiring the Senior Unsecured Exchange Notes in a transaction that is,
in the opinion of counsel acceptable to the Issuer, exempt from the registration
requirements of the Securities Act; provided that in each case such Eligible
Holder represents that it is acquiring the Senior Unsecured Exchange Notes for
its own account and that it is not acquiring such Senior

 

Annex I-C-3



--------------------------------------------------------------------------------

     Unsecured Exchange Notes with a view to, or for offer or sale in connection
with, any distribution thereof (within the meaning of the Securities Act) that
would be in violation of the securities laws of the United States or any state
thereof.

Covenants:

     Those typical for an indenture governing publicly traded high yield debt
securities and no more restrictive than the covenants applicable to the Senior
Unsecured Extended Term Loans. Notwithstanding anything to the contrary, it is
understood that the Senior Unsecured Indenture will not contain any maintenance
covenants.

Events of Default:

     Those typical for an indenture governing publicly traded high yield debt
securities and no more restrictive than the events of default applicable to the
Senior Unsecured Extended Term Loans.

Governing Law:

     The State of New York. Each party to the Senior Unsecured Bridge
Documentation will waive the right to trial by jury and will consent to the
exclusive jurisdiction of the state and federal courts located in The Borough of
Manhattan, The City of New York.

 

 

Annex I-C-4



--------------------------------------------------------------------------------

EXHIBIT D

$1,800.0 MILLION ABL CREDIT FACILITY

SUMMARY OF TERMS AND CONDITIONS

All capitalized terms used herein but not defined shall have the meanings
provided in the Commitment Letter or the UNA Existing ABL Facility, as
applicable. For purposes of this summary of terms and conditions, the term “UNA
Existing ABL Facility” shall include all Loan Documents as defined therein,
unless the context requires otherwise.

 

Holdings:

     United Rentals, Inc. a Delaware corporation (“Holdings”).

Company or ABL Parent Borrower:

     (i) At any time prior to the consummation of the Newco Merger, United
Rentals (North America), Inc., a Delaware corporation, and (ii) at any time on
and after the consummation of the Newco Merger, Newco, a Delaware corporation,
as the surviving corporation of the Newco Merger (such relevant entity under
clause (i) or (ii), the “Company” or the “ABL Parent Borrower”).

ABL Borrowers:

     The Company and certain domestic subsidiaries of the Company approved by
the ABL Administrative Agent (as defined below) and set forth in a schedule to
be attached to the credit agreement (the “ABL Facility Credit Agreement”) for
the ABL Facility (as defined below) (collectively, the “Domestic ABL
Borrowers”), and, in the case of the Canadian Specified Subfacility (as defined
below), United Rentals Financing Limited Partnership, a Delaware partnership
(the “Specified ABL Borrower”), and, in the case of the Canadian ABL Subfacility
(as defined below), United Rentals of Canada, Inc. (the “Canadian ABL Borrower”
and, together with the Domestic ABL Borrowers and the Specified ABL Borrower,
the “ABL Borrowers”).

ABL Guarantors:

     The obligations of the Domestic ABL Borrowers and their domestic
subsidiaries under the ABL Facility and under any treasury management, interest
rate protection or other hedging arrangements entered into with an ABL Lender
(as defined below) (or any affiliate thereof) will be guaranteed by Holdings and
each existing and future direct and indirect domestic subsidiary (but excluding
indirect domestic subsidiaries held through foreign subsidiaries other than
United Rentals Financing Limited Partnership) of Holdings (collectively, the
“Domestic ABL Guarantors”), subject to exceptions contained in the UNA Existing
ABL Facility (including the special purpose vehicles used

 

D-1



--------------------------------------------------------------------------------

     in connection with the Existing Securitization Facility and certain
immaterial subsidiaries), and certain Canadian subsidiaries of Holdings
consistent with the UNA Existing ABL Facility. The obligations of the Canadian
ABL Borrower and the non-domestic ABL Guarantors under the ABL Facility and
under any treasury management, interest rate protection or other hedging
arrangements entered into with an ABL Lender (or any affiliate thereof) will be
guaranteed by Holdings and each existing and future direct and indirect domestic
or Canadian subsidiary of Holdings (together with the Domestic ABL Guarantors,
collectively, the “ABL Guarantors”; the ABL Guarantors and ABL Borrowers are the
“Obligors”), subject to exceptions contained in the UNA Existing ABL Facility.
All guarantees will be guarantees of payment and not of collection. The
obligations of the relevant Obligor under any interest rate protection or other
hedging arrangement referred to above in this section that has been designated
by the ABL Borrowers (or their agent) in writing to have the benefit of the
ratable sharing provided in the first part of this sentence shall, under the
collateral proceeds application of payments waterfall, share ratably during the
continuance of an event of default with principal on the applicable loans (other
than swingline loans and agent advances) made under the ABL Facility, but only
to the extent of the reserves maintained from time to time by the ABL
Administrative Agent against the applicable borrowing base(s) described below
with respect to the obligations of such Obligor under such specific interest
rate protection or other hedging arrangement (which reserves with respect to any
such specific arrangement shall be maintained by the ABL Administrative Agent in
the maximum amount of the exposure under such arrangement from time to time as
designated in writing by the person providing such arrangement and the ABL
Borrowers (or their agent) delivered to the ABL Administrative Agent from time
to time), all on the same terms as provided in the UNA Existing ABL Facility;
otherwise payment of the interest rate protection or other hedging arrangement
obligations described in the first two sentences of this section from collateral
proceeds shall be in the order of application of payments under the payments
waterfall consistent with the order set forth in the UNA Existing ABL Facility.

Administrative and

Collateral Agent:

     Bank of America, N.A. (“Bank of America”) will act as sole administrative
and collateral agent (the “ABL Administrative Agent”).

 

D-2



--------------------------------------------------------------------------------

Joint Lead Arrangers:

     Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), Morgan
Stanley Senior Funding, Inc. (“MSSF”) and Wells Fargo Capital Finance, LLC
(“WFCF”) will act as joint lead arrangers and joint bookrunners (collectively,
the “ABL Arrangers”).

Joint Syndication Agents:

     MSSF and WFCF will act as joint syndication agents.

ABL Lenders:

     Bank of America, MSSF, WFCF and other banks, financial institutions and
institutional lenders reasonably acceptable to MLPFS and the ABL Administrative
Agent selected in consultation with the Company (collectively, the “ABL
Lenders”).

ABL Facility:

     A $1,800.0 million asset-based revolving credit facility (the “ABL
Facility”), subject to availability as described under the heading
“Availability” below, available from time to time until the Maturity Date (as
defined below), which will include (a) a sublimit of $200 million for the
issuance of standby letters of credit (each a “Letter of Credit”) for the
account of the Domestic ABL Borrowers, (b) a sublimit for swingline loans (each
a “Swingline Loan”), (c) a sublimit for borrowings in Canadian dollars by the
Specified ABL Borrower in an aggregate amount not to exceed at any time CDN$140
million (the “Canadian Specified Subfacility”) and (d) a sublimit for borrowings
in Canadian dollars by the Canadian ABL Borrower in an aggregate amount not to
exceed the CDN dollar equivalent at any time of $250 million (the “Canadian ABL
Subfacility”), which Canadian ABL Subfacility will include a sublimit equal to
the CDN dollar equivalent of $200 million for the issuance of Letters of Credit
in Canadian dollars for the account of the Canadian ABL Borrower. Letters of
Credit will be issued by Bank of America and any other ABL Lender (or an
affiliate thereof) acceptable to the ABL Administrative Agent and the ABL
Borrowers (collectively in such capacity, the “Fronting Bank”) and Swingline
Loans will be made available by Bank of America, and each of the ABL Lenders
under the ABL Facility will purchase an irrevocable and unconditional
participation in each Letter of Credit and each Swingline Loan. Except as
otherwise provided in clauses (c) and (d) above, all borrowings and Letters of
Credit shall be in US dollars.

Terms:

     Except as expressly provided otherwise in this summary of certain terms and
conditions, the Commitment Letter or the Joint Fee Letter, the terms of the ABL
Facility shall be the same as those in the UNA Existing ABL Facility with any
necessary conforming changes to any security or other ancillary loan
documentation.

 

D-3



--------------------------------------------------------------------------------

Increase in Commitments:

     The ABL Borrowers shall be entitled on one or more occasions and subject to
conditions consistent with those in the UNA Existing ABL Facility to increase
the commitments under the ABL Facility (each a “Commitment Increase”) (which for
the avoidance of doubt shall not increase the commitments under the Canadian ABL
Subfacility or the Canadian Specified Subfacility) in an aggregate principal
amount of up to $500 million; provided that (i) no event of default or default
exists or would exist after giving effect thereto, (ii) all fees and expenses
owing to the ABL Administrative Agent or the ABL Lenders in respect of such
increase shall have been paid, (iii) no increase shall be for an amount less
than $50 million and (iv) each Commitment Increase shall be on the same terms
and conditions (including interest rate margins) as the ABL Facility (provided
that the upfront fees paid may differ). The ABL Borrowers may seek commitments
from existing ABL Lenders (each of which shall be entitled to agree or decline
to participate in its sole discretion) and additional financial institutions
reasonably satisfactory to the ABL Administrative Agent, the Fronting Bank and
the U.S. Swingline Lender who shall thereupon become ABL Lenders. The loan
documentation shall be amended to give effect to the Commitment Increase by
documentation executed by the ABL Lender or ABL Lenders providing the Commitment
Increase, the ABL Administrative Agent and the ABL Borrowers.

Swingline Option:

     Swingline Loans will be made available, subject to availability as
described under the heading “Availability” below, on a same day basis in an
aggregate amount not exceeding $100 million for swingline loans from U.S.
lenders to Domestic ABL Borrowers and $50 million for swingline loans from
Canadian lenders to the Canadian ABL Borrower and in each case in minimum
amounts consistent with the UNA Existing ABL Facility.

Purpose:

     The proceeds of the ABL Facility, together with cash on hand of the Company
and its Subsidiaries, shall be used to (i) refinance the UNA Existing ABL
Facility and RIII’s senior ABL revolving facility; (ii) pay fees and expenses
incurred in connection with the refinancing of the UNA Existing ABL Facility;
and (iii) provide ongoing working capital and for other general corporate
purposes of Holdings and its subsidiaries (including the financing of a portion
of the Acquisition as contemplated by, and subject to the terms and conditions
set forth in, the Commitment Letter).

 

D-4



--------------------------------------------------------------------------------

Interest rates:

     As set forth in Addendum I.

Maturity date:

     The ABL Facility shall terminate and all amounts outstanding thereunder
shall be due and payable in full on October 13, 2016 (the “Maturity Date”).

Availability:

     Consistent with the UNA Existing ABL Facility, loans under the ABL Facility
(other than the Canadian ABL Subfacility) may be made on a revolving basis and
Letters of Credit may be issued up to (a) the lesser of (i) the Maximum U.S.
Revolver Amount and (ii) the U.S. Borrowing Base as then in effect, minus
(b) the sum of (i) the aggregate principal amount of all loans (including
Swingline Loans) then outstanding, plus (ii) all Letters of Credit then
outstanding (the “U.S. Availability”).      Consistent with the UNA Existing ABL
Facility, loans under the Canadian ABL Subfacility may be made on a revolving
basis and Letters of Credit may be issued up to (a) the lesser of (i) the
Maximum Canadian Revolver Amount and (ii) the sum of the Canadian Borrowing Base
and the U.S. Availability as then in effect, minus (b) the sum of (i) the
aggregate principal amount of all loans then outstanding under the Canadian ABL
Subfacility plus (ii) all Letters of Credit then outstanding under the Canadian
ABL Subfacility.      The ABL Borrowers will use commercially reasonable efforts
to deliver to the ABL Administrative Agent prior to the Closing Date an
equipment appraisal and field examination with respect to the Obligors
reasonably satisfactory to the ABL Administrative Agent; provided, however, that
in the event that one or both documents cannot be completed and delivered on or
before such date, such documents shall be delivered to the ABL Administrative
Agent no later than the 90th day after the Closing Date (or such later date as
the ABL Administrative Agent shall agree to in its sole discretion). The failure
of the ABL Borrowers to timely comply with the foregoing provision shall
constitute an Event of Default.

U.S. Borrowing Base:

     Consistent with the UNA Existing ABL Facility, the U.S. Borrowing Base
equals the sum of (a) the lesser of (i) $100 million and (ii) 55% of the lower
of cost and market value of eligible inventory (excluding rental equipment) of
the U.S. Obligors, plus (b) the lesser of (i) 95% of the net book value (“NBV”)
of the eligible rental equipment of the U.S. Obligors and (ii) 85% of net
orderly liquidation value (“NOLV”) of eligible rental equipment of the U.S.
Obligors less (c) applicable reserves. Eligibility standards and reserves shall
be determined on a basis consistent with the UNA Existing ABL Facility with such
amendments to such eligibility standards as contemplated by the ABL Amendment.

 

D-5



--------------------------------------------------------------------------------

Canadian Borrowing Base:

     Consistent with the UNA Existing ABL Facility, the Canadian Borrowing Base
equals the sum of (a) the lesser of (i) 95% of the NBV of the eligible rental
equipment of the Canadian Obligors and (ii) 85% of NOLV of eligible rental
equipment of the Canadian Obligors less (b) applicable reserves. Eligibility
standards and reserves shall be determined on a basis consistent with the UNA
Existing ABL Facility with such amendments to such eligibility standards as
contemplated by the ABL Amendment.

Borrowing Bases:

     Each Borrowing Base shall be computed on a monthly basis pursuant to a
monthly borrowing base certificate to be delivered by the ABL Borrowers to the
ABL Administrative Agent (or, on a weekly basis during a Cash Dominion Period
(as defined below)).      Reserves and eligibility criteria shall be consistent
with the UNA Existing ABL Facility with such amendments to such eligibility
criteria as contemplated by the ABL Amendment. The ABL Administrative Agent
shall be entitled to modify eligibility standards and establish and modify
reserves against Borrowing Base availability, in each case consistent with the
UNA Existing ABL Facility.      Anything contained herein to the contrary
notwithstanding, the Domestic ABL Borrowers shall be permitted to borrow only
against the U.S. Borrowing Base.

Combined Availability:

     Consistent with the UNA Existing ABL Facility, the Combined Availability
equals (a) the lesser of (i) the Maximum Revolver Amount and (ii) the sum of the
U.S. Borrowing Base and the lesser of the Canadian Borrowing Base and the
Maximum Canadian Revolver Amount less (b) the sum of (i) the aggregate principal
amount of all loans (including Swingline Loans) then outstanding, plus (ii) all
Letters of Credit then outstanding.

Mandatory Prepayments:

     Consistent with the mandatory prepayment provisions of the UNA Existing ABL
Facility with such amendments to the Out-of-Formula Condition contained therein
as contemplated by the ABL Amendment.

 

D-6



--------------------------------------------------------------------------------

Optional Prepayments and

Commitment Reductions:

     Consistent with the UNA Existing ABL Facility, the ABL Facility may be
prepaid in whole or in part at any time, in minimum principal amounts and
subject to notice requirements consistent with those set forth in the UNA
Existing ABL Facility, without premium or penalty, subject to reimbursement of
the ABL Lenders’ breakage and redeployment costs in the case of prepayment of
LIBOR or other fixed rate borrowings. Consistent with the UNA Existing ABL
Facility, the unutilized portion of the commitments under the ABL Facility may
be irrevocably reduced or terminated by the ABL Borrowers at any time, in
minimum principal amounts and subject to notice requirements consistent with
those set forth in the UNA Existing ABL Facility, without penalty, subject to
reimbursement of the ABL Lenders’ breakage and redeployment costs.

CAM Exchange:

     The ABL Facility shall have collateral allocation mechanism (CAM) exchange
provisions consistent with those in the UNA Existing ABL Facility with such
amendments thereto as contemplated by the ABL Amendment.

Security:

     Consistent with the UNA Existing ABL Facility, the ABL Borrowers and each
of the ABL Guarantors shall grant the ABL Administrative Agent and the ABL
Lenders valid and perfected first priority (subject to exceptions consistent
with those in the UNA Existing ABL Facility with such amendments thereto as
contemplated by the ABL Amendment) liens and security interests in all of the
following (collectively, the “Collateral”):     

(a)    All present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future direct subsidiaries
(limited, in the case of the voting capital stock of foreign subsidiaries
pledged to secure the obligations of any Domestic ABL Borrower or Domestic ABL
Guarantor, to a pledge of 65% of such capital stock), including, without
limitation, all of the equity interests in the Company owned or otherwise held
by Holdings, and subject to exceptions contained in the UNA Existing ABL
Facility.

    

(b)    All of the other present and future property and assets of the ABL
Borrowers and each ABL Guarantor, including, but not limited to, (i) machinery
and equipment, inventory (including, but not limited to, rental equipment and
spare parts therefor) and other goods, and (ii) bank accounts, general
intangibles, intercompany debt, accounts, financial assets, investment

 

D-7



--------------------------------------------------------------------------------

    

property, license rights, patents, trademarks, tradenames, copyrights, chattel
paper, insurance proceeds, contract rights, hedge agreements, documents,
instruments, indemnification rights, tax refunds and cash; provided that, in any
case, the Collateral shall not include assets excluded from the collateral in
the UNA Existing ABL Facility.

    

(c)    All proceeds and products of the property and assets described in clauses
(a) and (b) above.

     The Collateral shall ratably secure the relevant party’s obligations in
respect of the ABL Facility and any treasury management, interest rate
protection or other hedging arrangements entered into by an Obligor with an ABL
Lender (or an affiliate thereof) (in the case of obligations in respect of
interest rate protection or other hedging arrangements, as more fully provided
under the heading “ABL Guarantors”). For the avoidance of doubt, Collateral
owned by the ABL Borrowers and ABL Guarantors that are not domestic entities
shall not secure obligations of the Domestic ABL Borrowers and the Domestic ABL
Guarantors.

Conditions Precedent to Funding:

    

(A) Initial Extensions of Credit:

 

The closing and the initial extension of credit under the ABL Facility will be
subject to satisfaction of the following conditions precedent:

    

(i)     Those conditions set forth in the third paragraph of Section 1 of the
Commitment Letter.

 

(ii)    The applicable conditions in the Conditions Term Sheet.

    

(iii)  The ABL Administrative Agent and ABL Lenders shall have received a
borrowing base certificate in substantially the same form as the UNA Existing
ABL Facility dated as of the Closing Date.

 

(iv)   The initial extension of credit on the Closing Date shall not exceed
availability of the applicable Borrowing Base under the ABL Facility (with a
component of availability being sufficient eligible assets in the required
Borrowing Base in which the ABL Administrative Agent has a first priority
perfected lien). Notwithstanding the requirements of this clause (iv), an
initial extension of credit on the Closing Date of up to $1,000 million

 

D-8



--------------------------------------------------------------------------------

    

in the aggregate shall be made available to the ABL Borrowers (upon their
request) to the extent needed by them to make payments owing to effect the
Transactions, notwithstanding that such initial extensions of credit exceed
availability of the applicable Borrowing Base under the ABL Facility (the
“Closing Date Availability Deficiency”), provided that any Closing Date
Deficiency shall be eliminated within 30 days of the Closing Date.

    

(B) All Extensions of Credit (excluding the initial extension of credit on the
Closing Date):

 

Each extension of credit under the ABL Facility (excluding the initial extension
of credit on the Closing Date) will be subject to satisfaction of conditions
precedent consistent with those in Section 9.2 of the UNA Existing ABL Facility
with such amendments as contemplated by the ABL Amendment (which includes,
without limitation, a condition that the extension of credit shall not exceed
availability under the applicable portion of the ABL Facility, with a component
of availability being sufficient eligible assets in the required borrowing base
in which the ABL Administrative Agent has a first priority perfected Lien).
Notwithstanding the foregoing, the ABL Facility shall permit the ABL
Administrative Agent to make limited overadvances (including protective
overadvances) on terms consistent with those in the UNA Existing ABL Facility.

Representations and Warranties:

     The same as in the UNA Existing ABL Facility with such amendments as
contemplated by the ABL Amendment.

Covenants:

     Affirmative and negative covenants (including financial covenants) the same
as those in the UNA Existing ABL Facility with such amendments as contemplated
by the ABL Amendment. In addition, to the extent requested by the Lead
Arrangers, Holdings shall deliver on the Closing Date certifications by officers
of Holdings that are reasonably acceptable to the Lead Arrangers with respect to
the calculations and computations under the documents governing the Permitted
Surviving Debt required to support the “no conflicts” opinions with respect to
the Permitted Surviving Debt).

Events of Default:

     The same as those in the UNA Existing ABL Facility.

 

D-9



--------------------------------------------------------------------------------

Cash Management/ Cash Dominion:

     Account control agreements on material deposit accounts (including accounts
into which proceeds from the Existing Securitization Facility are deposited) of
the ABL Borrowers and the ABL Guarantors shall be obtained. During a Cash
Dominion Period, amounts in controlled deposit accounts will be swept into the
Collateral Agent’s account. A “Cash Dominion Period” means (a) any period
commencing on the date on which the Combined Availability is less than the
greater of (A) 12.5% of the Maximum Revolver Amount and (B) $175 million and
ending on the date on which the Combined Availability is at least the greater of
(A) 12.5% of the Maximum Revolver Amount and (B) $175 million for 60 consecutive
calendar days or (b) any period during which an event of default has occurred
and is continuing.

Assignments and Participations:

     Consistent with the UNA Existing ABL Facility.

Waivers and Amendments:

     Amendments and waivers of the provisions of the loan agreement and other
definitive credit documentation will require the approval of requisite ABL
Lenders and other Persons consistent with those requirements in the UNA Existing
ABL Facility.

Defaulting Lenders; Lender

Replacement:

     The loan documentation shall contain provisions consistent with those in
the UNA Existing ABL Facility for replacing non-funding or increased-cost ABL
Lenders, or non-consenting ABL Lenders in connection with amendments and waivers
requiring the consent of all ABL Lenders or of all ABL Lenders directly affected
thereby so long as ABL Lenders holding more than 50% of the aggregate amount of
the loans and commitments under the ABL Facility shall have consented thereto.

Indemnification:

     Same as the indemnification terms set forth in the UNA Existing ABL
Facility.

Governing Law:

     State of New York.

Pricing/Fees/Expenses:

     As set forth in Addendum I.

Counsel to the Lead Arrangers:

     Kaye Scholer LLP.

 

D-10



--------------------------------------------------------------------------------

Waiver of Trial By Jury; Increased

Costs:

     Each of the parties to the ABL Facility shall (i) waive its right to a
trial by jury and (ii) submit to the New York State jurisdiction. The loan
documentation will contain increased cost, withholding tax, capital adequacy and
yield protection provisions consistent with those in the UNA Existing ABL
Facility.

 

D-11



--------------------------------------------------------------------------------

Addendum I

PRICING, FEES AND EXPENSES

 

Interest Rates:

     The interest rates per annum applicable to the ABL Facility (other than in
respect of Swingline Loans) will be LIBOR plus the Applicable Margin (as
hereinafter defined) or, at the option of the ABL Borrowers, the Base Rate (to
be defined as the highest of (w) the Bank of America prime rate, (x) the Federal
Funds rate plus 0.50% and (y) 30-day LIBOR plus 1.00%) plus the Applicable
Margin. “Applicable Margin” means a percentage per annum determined in
accordance with the pricing grid set forth below, based on the Combined
Availability (in a manner consistent with the UNA Existing ABL Facility),
provided that (i) Level I pricing shall not be available at any time prior to
March 31, 2012 and (a) Level II pricing shall be applicable for each day until
December 31, 2011, and (b) in the event the Combined Availability for the
availability period (or portion thereof) ending on December 31, 2011 is greater
than $1 billion (as such amount may be modified as set forth below), Level II
pricing shall be applicable for the period from January 1, 2012 until March 31,
2012 and (ii) Level III pricing shall apply for all loans under the ABL Facility
at all times once the commitments thereunder have terminated or the Termination
Date has occurred.

 

September 30, September 30, September 30,

Level

     Combined Availability    LIBOR
Margin   Base Rate
Margin I      Above $1 billion*    1.75%   0.75% II      Above $500 million but
not above $1 billion*    2.00%   1.00% III      $500 million or
less*    2.25%   1.25%

 

* As such amount may be increased in connection with a Commitment Increase or
decreased in connection with a permanent decrease in any of the Commitments, in
each instance in a manner consistent with the corresponding adjustment mechanism
in the UNA Existing ABL Facility.

 

 

*  As such amount may be increased in connection with a Commitment Increase or
decreased in connection with a permanent decrease in any of the Commitments, in
each instance in a manner consistent with the corresponding adjustment mechanism
in the UNA Existing ABL Facility.

  Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans.   The ABL Borrowers may select interest periods of
14 days or one, two, three or six months (or 9 or 12 months if available to the
ABL Lenders) for LIBOR loans. Interest shall be payable at the end of the
selected interest period, but no less frequently than quarterly.

 

D-12



--------------------------------------------------------------------------------

     If all or a portion of the principal of or interest on any loan or any fee,
commission or other amount payable under any of the loan documentation for the
ABL Facility is not paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest from the
date of such non-payment until such amount is paid in full (after as well as
before judgment) (x) in the case of overdue principal, at the rate that would be
otherwise applicable thereto plus 2% per annum, (y) in the case of overdue
interest, at the non-default rate that would be applicable to principal of the
related loan plus 2% per annum and (z) in the case of any overdue fee,
commission or other amount, at the non-default rate that would be applicable to
principal of loans bearing interest based on the Base Rate plus 2% per annum.
Any such default interest shall be payable from time to time upon demand.     
Anything contained herein to the contrary notwithstanding, the interest rates
and related terms applicable to loans in Canadian dollars shall be based on
customary provisions for facilities of this type (including interest based on
the BA Rate) reflecting the pricing set forth above, in each case consistent
with the provisions set forth in the UNA Existing ABL Facility.

Commitment Fee:

     Commencing on the Closing Date, a commitment fee of (a) so long as
utilization of the ABL Facility is more than 66%, 0.250% per annum, (b) so long
as utilization of the ABL Facility is more than 33% but is equal to or less than
66%, 0.375% per annum, and (c) so long as utilization of the ABL Facility is
equal to or less than 33%, 0.500% per annum, shall be payable on the actual
daily unused portions of the ABL Facility. Such fee shall be payable quarterly
in arrears, commencing on the first quarterly payment date to occur after the
Closing Date. Swingline Loans will not be considered utilization of the ABL
Facility for purposes of this calculation.

Letter of Credit Fees:

     Letter of Credit fees shall be payable on the maximum amount available to
be drawn under each Letter of Credit at a rate per annum equal to the Applicable
Margin from time to time applicable to LIBOR loans. Such fees will be (a)
payable quarterly in arrears, commencing on the first quarterly payment date to
occur after the Closing Date, and (b) shared proportionately by the ABL Lenders.
In addition, a fronting fee shall be payable quarterly to the Fronting Bank for
its own account, in an amount of 0.125% per annum on the undrawn face amount of
each Letter of Credit.

 

D-13



--------------------------------------------------------------------------------

Calculation of Interest and Fees:

     Other than calculations in respect of interest at the Bank of America prime
rate (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360 day year.

Cost and Yield Protection:

     Customary for transactions and facilities of this type and consistent with
that in the UNA Existing ABL Facility, including, without limitation, in respect
of breakage or redeployment costs incurred in connection with prepayments,
changes in capital adequacy and capital requirements or their interpretation,
illegality, unavailability and reserves (including with respect to the Dodd
Frank Wall Street Reform and Consumer Protection Act and Basel III, subject to
similar treatment as similarly situated borrowers and notification
requirements), without proration or offset and payments free and clear of
withholding or other taxes (subject to customary exceptions to be mutually
agreed).

Expenses:

     The ABL Borrowers will pay all reasonable and documented costs and expenses
associated with the preparation, due diligence, administration, syndication and
closing of all loan documentation, including, without limitation, the reasonable
and documented legal fees of counsel to the ABL Administrative Agent and the ABL
Arrangers, regardless of whether or not the ABL Facility is closed. The ABL
Borrowers will also pay the expenses of the ABL Administrative Agent and the ABL
Lenders in connection with the enforcement of any of the loan documentation,
including, but not limited to, reasonable attorneys’ fees on terms consistent
with the corresponding expense reimbursement terms set forth in the UNA Existing
ABL Facility.

 

D-14



--------------------------------------------------------------------------------

EXHIBIT E

Summary of Amendment to UNA Existing ABL Facility

This note summarizes the amendments to be made to the Amended and Restated
Credit Agreement dated as of October 14, 2011 (the “ABL”) to facilitate the
proposed acquisition by Union of Republic (the “Merger”) and subsequent
reorganization of URNA and the other subsidiary holding companies that will be
owned by Union. A few other changes to the ABL are also to be made as summarized
below. Each required change is identified below, together with the proposed
amendment. Terms used and not otherwise defined in this note have the meanings
given to them in the ABL.

Amendments to permit merger of URNA (defined in the ABL as “the Company”) into a
new subsidiary holding company referred to as New URNA

 

1. Mergers, Consolidations or Sales. As currently contemplated, immediately
following the merger of Republic into Union, the Company, which is a Delaware
corporation, and certain subsidiary holding companies of Republic will be merged
into New URNA, a newly formed Delaware corporation that will be wholly owned by
Union. Section 8.10(b)(i)(2) of the ABL currently requires that the Company be
the surviving Person in any merger, consolidation or amalgamation involving the
Company. The ABL will be amended to modify this requirement so that New URNA can
be the surviving Person. New URNA will assume all of the obligations of the
Company as a Borrower and Guarantor under the ABL and its obligations will be
guaranteed by all the material domestic subsidiaries of Republic as well as URNA
and secured by Collateral held by New URNA and those guarantors.

Proposed Amendment:

Section 8.10(b)(i) shall be modified as follows:

“(i) any Obligor or any Subsidiary of an Obligor may be merged or amalgamated
with or into (w) any Obligor that is domiciled and is resident in the same
country as such Obligor or Subsidiary, (x) any other Person that is domiciled
and is resident in the same country as such Obligor or Subsidiary or (y) any
other Person if the Person formed by or surviving such merger, consolidation or
amalgamation is domiciled and is resident in the same country as such Obligor or
Subsidiary; provided, that (1) if Holdings is involved in such merger,
consolidation or amalgamation, the continuing or surviving Person shall be
Holdings, (2) if the Company is involved in such merger, consolidation or
amalgamation, the continuing or surviving Person shall be the Company or,
pursuant to the Permitted URNA Merger, New URNA, (3) in the case of such a
merger, consolidation or amalgamation involving an Obligor, the continuing or
surviving Person shall be an Obligor and (except to the extent such continuing
or surviving Person is Holdings) wholly-owned Subsidiary (and, to the extent
such continuing or surviving Person was not an Obligor prior to such merger,
consolidation or amalgamation, it shall expressly assume all obligations as an
Obligor under the Loan Documents pursuant to documentation

 

E-1



--------------------------------------------------------------------------------

reasonably satisfactory to the Agent), and (4) in the case of such a merger,
consolidation or amalgamation of any Obligor or Subsidiary with any Person which
is not an Obligor or Subsidiary prior thereto, such merger, consolidation or
amalgamation must satisfy all conditions to be a Permitted Acquisition (other
than, in the case of a merger, consolidation or amalgamation involving a
Subsidiary that is not an Obligor, the requirement in the definition of
Permitted Acquisition that such acquisition be made by an Obligor);”

 

2. Definition of the “Company”. Consistent with the amendment above to permit
the merger of the Company into New URNA, the definition of the Company needs to
be amended to refer to New URNA, which will be the successor of URNA.

Proposed Amendments:

The definition of the Company shall be modified as follows: “(i) prior to the
Permitted URNA Merger, United Rentals (North America), Inc., a Delaware
corporation (“URNA”), and (ii) from and after the Permitted URNA Merger, New
URNA, with offices at Five Greenwich Office Park, Greenwich, Connecticut 06831
(URNA prior to the Permitted URNA Merger and New URNA from and after the
Permitted URNA Merger, the “Company”).”

“New URNA” will be defined as the Delaware corporation into which URNA is
intended to be merged in connection with the Merger Transaction.

“Permitted URNA Merger” will be defined as the merger of URNA and RIII into New
URNA, with New URNA as the surviving Person, so long as (i) such merger is
substantially contemporaneous with the consummation of the Merger Transaction
and consummated in accordance with the terms of the Merger Documentation and all
Requirements of Law, (ii) contemporaneously with such merger New URNA shall
expressly assume all Obligations of URNA under this Agreement and the other Loan
Documents pursuant to an accession agreement in substantially the form attached
as Exhibit [_] to [define amendment], (iii) contemporaneously with such merger
there shall have been made a filing of a proper financing statement naming the
Agent, as secured party, and the Company (after giving effect to such merger),
as debtor, with the secretary of state of the state of organization of New URNA
(after giving effect to such merger) in a form (including as to the description
of collateral) substantially similar to the financing statement filed by the
Agent against URNA with the secretary of state of the state of Delaware in
connection with the closing of the ABL and (iv) New URNA shall have delivered to
the Agent on the Merger Closing Date such opinions of counsel, board of
directors (or similar) resolutions and other documents and certificates of the
type delivered by or on behalf of URNA pursuant to Sections 9.1(c), 9.1(g) and
9.2(c), with each of the foregoing to be in form and substance substantially
similar to the opinions of counsel, resolutions and other documents and
certificates previously delivered by or on behalf of URNA on October 14, 2011
(which opinions shall in any event opine that neither the Permitted URNA Merger
nor the assumption or incurrence of Debt in

 

E-2



--------------------------------------------------------------------------------

connection therewith violates or results in a breach of the terms of the
documentation governing any of the Existing Public Debt, the Existing
Securitization Facility or any material Debt assumed or incurred by New URNA in
connection with the Permitted URNA Merger).

The “Merger Transaction”, the “Merger Closing Date” and the “Merger
Documentation” will be defined in the amendment to the ABL by reference to the
Merger Agreement. The merger of Target with and into Holdings with Holdings as
the surviving entity in accordance with the terms of the Merger Agreement and
all Requirements of Law shall be deemed to be a “Permitted Acquisition”;
provided that, as an additional condition to funding any borrowing under the ABL
to finance any portion of the Merger Transaction (in lieu of the certificate
delivery requirement in the definition of Permitted Acquisition which would
otherwise need to be satisfied), the Company shall deliver to the Agent a
Borrowing Base Certificate showing sufficient availability for such borrowing.

Amendments to clarify right to Incur Secured Debt

 

3. Eligible Rental Equipment. Union intends to incur additional secured debt in
connection with the Merger having Liens that will be contractually subordinated
to the ABL obligations. Paragraphs (b) and (h) of the definition of Eligible
Rental Equipment need to be modified in order to reflect the incurrence by Union
of secured debt that shares in the ABL collateral package as permitted by
Section 8.13(u) of the ABL.

Proposed Amendments:

Clause (b) of the definition of Eligible Rental Equipment shall be modified as
follows:

“(b) that is not owned by such Obligor free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure performance
by such Obligor with respect to that Equipment), except the Liens in favor of
the Agent, on behalf of itself and the other Secured Parties (and other than
Permitted Priority Liens, Permitted Liens permitted under paragraph (u) of the
definition thereof and any bailee, warehouseman, landlord or similar
non-consensual Liens having priority by operation of law to the extent the
requirements for the exceptions in subclauses (ii) or (iii) of clause (c) below
are satisfied with respect to the relevant Rental Equipment);”

Clause (h) of the definition of Eligible Rental Equipment shall be modified as
follows:

“(h) that is not subject to a first priority Lien in favor of the Agent on
behalf of itself and the applicable Secured Parties, subject to no other Liens
(other than Permitted Priority Liens, Permitted Liens permitted under paragraph
(u) of the definition thereof and any bailee, warehouseman, landlord or similar
non-consensual Liens having priority by operation of law to the extent the
requirements for the exceptions in subclauses (ii) or (iii) of clause (c) above
are satisfied with respect to the relevant Rental Equipment);

 

E-3



--------------------------------------------------------------------------------

provided that it shall not be necessary to identify the vehicle numbers with
respect to Rental Equipment located in Canada in any PPSA filings as a
prerequisite for such Rental Equipment to constitute “Eligible Rental Equipment”
hereunder;”

 

4. Validity and Priority of Security Interest Representation and Warranty.
Likewise, the representation and warranty set forth in Section 7.2 needs to be
modified in order to reflect the incurrence by Union (or New URNA) of secured
debt in connection with the Merger that shares in the ABL collateral package as
permitted by Section 8.13(u) of the ABL.

Proposed Amendment: Section 7.2 shall be modified as follows:

“7.2 Validity and Priority of Security Interest. Upon execution and delivery
thereof by the parties thereto, the Security Documents will be effective to
create legal and valid Liens on all the applicable Collateral in favor of the
Agent for the benefit of the Agent, the Letter of Credit Issuers, the Lenders
and the other Secured Parties, except as may be limited by applicable foreign
and domestic bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing and,
upon the taking of such actions set forth in the Security Documents, such Liens
(a) constitute perfected and continuing Liens on all of the applicable
Collateral, (b) have priority over all other Liens on the Collateral, except for
Permitted Priority Liens and Permitted Liens permitted under paragraph (u) of
the definition thereof that are pari passu in priority with the Agent’s Liens,
and (c) are enforceable against each Obligor granting such Liens.”

 

5. Restrictive Agreements. The debt to be incurred to fund the Merger and the
existing Republic debt to be assumed by New URNA contains customary restrictions
on Restricted Payments by New URNA and limitations on debt incurrence that limit
guarantees. These limitations will not affect the payment of distributions to
New URNA to fund debt repayments under the ABL or guarantees of the ABL
obligations. Section 8.19 of the ABL will be amended to clarify that the
restrictions in these agreements and certain other Permitted Debt are permitted.

Proposed Amendment: Section 8.19 shall be modified as follows:

“8.19 Restrictive Agreements. Neither Holdings nor any of its Subsidiaries shall
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Subsidiary
of the Company to (i) pay dividends or other Distributions with respect to any
of its equity interests, (ii) make or repay loans or advances to the Company or
any other Subsidiary or (iii) guarantee Debt of the Company or any other
Subsidiary; provided that the foregoing shall not apply to (a) restrictions and
conditions imposed by law or by any Loan Document, (b) customary restrictions
and conditions contained in agreements relating to the sale of capital stock or
the assets of a Subsidiary pending such sale, so long as such restrictions and
conditions

 

E-4



--------------------------------------------------------------------------------

apply only to the Subsidiary or assets to be sold and such sale is permitted
hereunder, (c) restrictions and conditions imposed on any Foreign Subsidiary
that is not an Obligor by the terms of any Debt of such Foreign Subsidiary
permitted to be incurred hereunder, and (d) restrictions and conditions
contained in any agreement or other instrument governing Debt or equity
interests of a Person, the equity interests of which Person are acquired by the
Company or any Subsidiary of the Company in a Permitted Acquisition or other
investment permitted hereunder, as in existence at the time of such acquisition
(but not created in connection with or in contemplation thereof), which
restriction or condition is not at any time applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
the assets of the Person, so acquired, (e) restrictions and conditions contained
in joint venture agreements and other similar agreements entered into in the
ordinary course of business, so long as such restrictions and conditions apply
only to the interests in the respective joint venture, similar entity formed
thereunder or any special purpose entity, the assets of which are comprised
primarily of ownership interests in joint ventures and assets related thereto,
(f) restrictions and conditions existing on the Closing Date contained in any
agreement governing Existing Public Debt or listed on Schedule 8.13 (other than
any capital leases, agreements relating to letters of credit or the intercompany
note described on such schedule) and restrictions and conditions existing on the
Merger Closing Date contained in any agreement governing Merger Financing Debt
and Existing RSC Public Debt, (g) customary restrictions and conditions
contained in any agreement governing Permitted Debt incurred after the amendment
effective date if such restrictions and conditions contained in any such
agreement taken as a whole are not materially less favorable to the Lenders than
such restrictions and conditions contained in Existing Public Debt or agreements
listed on Schedule 8.13 (other than any capital leases, agreements relating to
letters of credit or the intercompany note described on such schedule) as in
effect on the Closing Date (as determined in good faith by the Company), and
(h) restrictions and conditions in any agreement that amends, extends,
refinances, renews or replaces any agreement described in the foregoing clauses
and which amendment, extension, refinancing, renewal or replacement is permitted
hereunder, provided that such restrictions and conditions of any such agreement
are not materially less favorable to the Lenders than those corresponding
restrictions and conditions under or pursuant to the agreement amended,
extended, refinanced, renewed or replaced.”

“Merger Financing Debt” will be defined with reference to senior secured or
unsecured notes or bridge loans contemplated to finance a portion of the
acquisition. “Existing RSC Public Debt” will be defined with reference to the
existing 9.50%, 10.25% and 8.25% senior notes that are intended to remain
outstanding after the merger.

Additional Actions Required in connection with the Merger

 

6.

Additional Obligors. Section 8.25 of the ABL would require that certain
Subsidiaries of Republic acquired by New URNA become Obligors under the ABL
within 30 days of acquisition, although Section 8.25 also permits the Agent to
extend the 30-day period. In light of the anticipated size and complexity of the
Merger, the ABL would be amended to

 

E-5



--------------------------------------------------------------------------------

provide that New URNA has 60 days (subject to the Agent’s right to extend in its
sole discretion) to complete the steps required to make the Republic
subsidiaries Obligors under the ABL. Such section would also be amended to
require that, within such 60 day period (subject to the Agent’s right to extend
in its sole discretion), any Canadian subsidiaries of Republic acquired by New
URNA and its direct equity owner would comply with Section 8.25(b) of the ABL as
if such Canadian subsidiary were acquired by a Canadian Obligor.

 

7. Bank and Securities Accounts; Cash Dominion. Section 8.27(a) of the ABL
requires Obligors to deliver Blocked Account Agreements with respect to each
Material Account. To permit additional time for these agreements to be put in
place for any Material Account that is acquired or transferred to New URNA or
any other Obligor in connection with the Merger, the ABL would be amended to
provide that the Obligors will cause Blocked Account Agreements for any new
Material Accounts acquired to be delivered within 60 days (subject to the
Agent’s right to extend in its sole discretion) of the closing of the Merger.

 

8.

Conditions of Lending. As a condition precedent to disbursements under the ABL,
Section 9.2(c) of the ABL requires URNA to deliver calculations demonstrating
pro forma compliance with the indebtedness covenants in its existing 8 3/8%,
9  1/4% and 10 7/8% Notes. This requirement would be amended to include the
indebtedness covenants in the Republic 9.50%, 10.25% and 8.25% Note indentures
assumed by New URNA in connection with the Merger and in the indentures or loan
agreements governing or evidencing the senior secured and unsecured notes or
bridge loans contemplated to finance a portion of the Republic acquisition and
any Refinancing Debt.

 

9. Change of Control. Clause (d) of the Change of Control definition would be
amended to include the indentures governing the Republic 9.50%, 10.25% and 8.25%
Notes and the indentures or loan agreements governing or evidencing the senior
secured and unsecured notes or bridge loans contemplated to finance a portion of
the Republic acquisition and any Refinancing Debt. The definition of Continuing
Directors would also be amended to provide that the three directors of Target
appointed to the board of directors of Holdings pursuant to the Merger
Documentation will be deemed Continuing Directors on the Merger Closing Date.

 

10. Amendment of Certain Debt Documents. Section 8.33(a) of the ABL shall be
amended to also apply to the existing Republic 9.50%, 10.25% and 8.25% senior
notes that are intended to remain outstanding after the merger and the senior
secured and unsecured notes or bridge loans contemplated to finance a portion of
the Republic acquisition and any Refinancing Debt in respect thereof.

 

11. Senior ABL Agreement and Credit Facility. Representations and warranties to
be added to the effect that, after giving effect to the merger, the ABL
constitutes the “Senior ABL Agreement” and a “Credit Facility” as such terms are
defined in each of the indentures governing the Republic 9.50%, 10.25% and 8.25%
Notes. The Company will also designate the ABL as a “Credit Facility” in the
ABL.

 

E-6



--------------------------------------------------------------------------------

12. Escrow of Note Proceeds. In certain circumstances, the Company may elect to
utilize a Delaware special purpose vehicle (other than Newco) (“Funding SPV”) to
issue secured and unsecured notes to finance a portion of the Merger
Transaction, the proceeds from which, together with additional amounts to cover
required redemption fees or penalties for redemption of such notes and accrued
interest on such notes, would be held in escrow until the Merger Closing Date
(or such earlier date as required by the escrow terms). Funding SPV will be
formed for the sole purposes of issuing the secured and unsecured notes and to
hold the proceeds from such issuances and the other aforesaid amounts in escrow,
subject to terms and conditions to be agreed in connection with the notes
offerings. Funding SPV will have no other function and will engage in no other
activities or hold any other assets, grant any Liens (except as provided below)
or incur any liabilities except liabilities under the secured and unsecured
notes or the escrow terms. An override provision will be added to the Amendment
to exclude Funding SPV from the covenants (other than the Debt covenant, under
which such Debt shall have been permitted in order for such override to be
effective) and representations and warranties provisions of the ABL and from any
requirements that Funding SPV guarantee the Obligations or grant Liens in its
assets to secure the Obligations, in each instance, so long as Funding SPV is
holding the proceeds and other aforesaid amounts in escrow and neither the
Funding SPV nor any of its affiliates is violating the terms of this
paragraph. If such Debt is permitted to be incurred under the Debt covenant,
each of the Borrower, each other domestic Obligor and their respective domestic
subsidiaries will be permitted to provide guarantees to support Funding SPV’s
obligations under the secured and unsecured notes and, in the case of the
secured notes, grant Liens to support its guarantee obligations (such Liens to
be junior and subordinate to the Liens of the Agent and subject to the terms of
an Intercreditor Agreement) to the extent the Borrower, each other domestic
Obligor and their respective domestic subsidiaries provide similar guarantees or
grants of Liens in support of the U.S. Obligations. No Obligor or any of its
subsidiaries will be permitted to transfer monies or other properties to the
Funding SPV or enter into any activities or transactions with the Funding SPV,
in each instance other than as expressly provided in the preceding sentence.

Other Amendments to ABL

 

13. Out of Formula Condition. Section 4.2 of the ABL will be amended to correct
a technical error in the formulation of the out-of-formula amount. The section
would be amended as follows:

 

E-7



--------------------------------------------------------------------------------

“4.2 Out-of-Formula Condition . The U.S. Borrowers and the Canadian Borrower
shall immediately pay to the Agent, for the account of the Lenders and/or to
cash collateralize Letters of Credit pursuant to Section 2.4(g), upon demand,
(a) in the case of the U.S. Borrowers, the amount, if any, by which the amount
of the Aggregate U.S. Revolver Outstandings exceeds at any time (I) the lesser
of (i) the Maximum U.S. Revolver Amount and (ii) the U.S. Borrowing Base minus
(II) the Aggregate Canadian Revolver Outstandings Funded On U.S. Borrowing Base,
and (b) in the case of the Canadian Borrower, the amount, if any, by which the
amount of the Aggregate Canadian Revolver Outstandings exceeds at any time the
lesser of (i) the Maximum Canadian Revolver Amount and (ii) the sum of the
Canadian Borrowing Base and the U.S. Availability (any such condition under
clause (a) or (b) being an “Out-of-Formula Condition”), except that no such
payment shall be required if a Out-of-Formula Condition is created solely as a
result of an Agent Advance.”

 

14. Specified Loans. The definitions of “Exposure Exchange Date”, “Exposure
Exchange Percentage” and “Designated Obligations” shall be amended to include
Specified Loans and Section 2.11(a) of the ABL shall be amended to provide for
the conversion of Specified Loans to be maintained in Dollars and bear interest
payable in Dollars based upon the Base Rate, similar to the Canadian Revolving
Loans (certain definitions and/or provisions will also need technical
modifications so that they will be subject to Section 2.11(a) as so amended).
The definitions of “Revolving Credit Lender” and “U.S. Lender” will also be
amended to include Specified Loans.

 

15. Applicability of Permitted Debt exceptions to Holdings. The lead-in to
Section 8.13 (Debt) of the ABL currently only provides for exceptions for
Permitted Debt incurred by the Borrowers and their subsidiaries. Certain of the
listed exceptions expressly permit Holdings to incur or maintain Debt. The
lead-in to Section 8.13 of the ABL will be modified so that the exceptions apply
to Holdings to the extent of any listed exception that specifically refers to
Holdings (mentioning its name specifically and not merely in its capacity as an
Obligor), including any Debt on Schedule 8.13 to the ABL which specifically
refers to Holdings as an obligor thereon.

Conditions Precedent to Funding: Those in Section 9.2 of the ABL, with no
amendment thereto except as provided in Item 8 above. Additionally, the
Borrowing Base Certificate requirement at the end of Item 2 above.

 

E-8



--------------------------------------------------------------------------------

EXHIBIT F

CONDITIONS PRECEDENT

$650.0 MILLION SENIOR SECURED BRIDGE FACILITY

$1,550.0 MILLION SENIOR UNSECURED BRIDGE FACILITY

$1,800.0 MILLION ABL REVOLVING CREDIT FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit F is attached.

1. Conditions Applicable to the Facilities. The commitments of the Lenders in
respect of the Facilities (other than any commitments in respect of the UNA
Existing ABL Facility which will be subject to the conditions precedent
contained therein) and the closing and the initial extension of credit
thereunder will be subject solely to satisfaction of the conditions precedent
set forth in the third paragraph of Section 1 of the Commitment Letter, the
conditions precedent set forth in the applicable Term Sheet under the heading
“Conditions Precedent to Funding”, the conditions set forth in Sections 2 and 3
below, to the extent applicable, and the following additional conditions
precedent:

(a) Consummation of the Acquisition. The Acquisition, the Refinancing, and the
other Transactions shall be consummated concurrently with the initial funding of
the Facilities substantially in accordance with the agreement and plan of
merger, dated as of the date hereof, among Holdings and the Target (together
with all exhibits and schedules thereto, collectively, as amended from time to
time as permitted under this clause (a), the “Merger Agreement”), and the Merger
Agreement will not have been amended or waived at any time, or from time to
time, after the execution and delivery thereof, in a manner materially adverse
to the Lenders unless consented to by the Lead Arrangers (it being understood
that any change in the purchase price of the Acquisition shall be deemed to be
materially adverse to the Lenders, except (i) any decrease in the purchase price
of 5% or less of the aggregate consideration payable in connection with the
Acquisition shall not be material and adverse to the interests of the Lenders;
provided that such reduction is allocated to reduce the aggregate equity
consideration and aggregate cash consideration on a pro rata basis, with the
amount of the reduction in the aggregate cash consideration to reduce on a
dollar-for-dollar basis the Commitment Parties’ commitments to, firstly the
Senior Unsecured Bridge Facility, then secondly the Senior Secured Bridge
Facility and (ii) any increase in the purchase price shall not be materially
adverse to the Lenders so long as such increase is solely funded by (x) the cash
proceeds from an issuance of common stock of Holdings or (y) consideration in
the form of an issuance of common stock of Holdings, or a combination thereof).
Immediately following the Transactions, (x) neither Holdings, the Borrower nor
any of their respective subsidiaries shall have any indebtedness for borrowed
money or preferred equity other than (i) the Notes and/or the Bridge Facilities,
(ii) the UNA ABL Facility, (iii) the Existing Public Debt, (iv) RIII’s existing
9.50% senior notes due 2014, 10.25% senior notes due 2019 and 8.25% senior notes
due 2021, (v) Existing Securitization Facility, as such facility may, subject to
paragraph (b) below, be amended, replaced or increased in

 

F-1



--------------------------------------------------------------------------------

connection with the Acquisition, (vi) capital lease obligations of the Borrower
and the Target disclosed in publicly available documents, (vii) any indebtedness
of the Target and its subsidiaries permitted to be incurred pursuant to the
Merger Agreement (as originally in effect) prior to the consummation of the
Acquisition (other than indebtedness described in clauses (9)(a)(i) and (ii) in
Exhibit A) and (viii) such other existing indebtedness for borrowed money, if
any, as shall be permitted by the Lead Arrangers (all indebtedness described in
clauses (ii) (unless pursuant to the UNA Replacement ABL Facility), (iii), (iv),
(v), (vi) and (viii), the “Permitted Surviving Debt”) and (y) all indebtedness
described in sub-clauses (iii) and (iv) of the preceding clause (x) outstanding
on the date hereof shall remain outstanding. The Administrative Agents shall
have received satisfactory evidence of repayment of all indebtedness to be
repaid on the Closing Date and the discharge (or the making of arrangements for
discharge) of all liens other than liens permitted to remain outstanding under
the Financing Documentation.

(b) Fees and Expenses. All accrued costs, fees and expenses (including legal
fees and expenses and the fees and expenses of any other advisors) to the extent
invoiced no later than three days prior to the Closing Date and other
compensation payable to the Administrative Agents, the Lead Arrangers and the
Lenders in accordance with the terms of the Commitment Letter, the Joint Fee
Letter and any other written agreement between you and any one or more of us in
connection with the Transactions shall have been paid.

(c) Financial Statements; Pro Formas. The Lead Arrangers shall have received
(i) as soon as available, U.S. GAAP audited consolidated balance sheets for each
of the last two fiscal years, and related statements of income, stockholders’
equity and cash flows of each of UNA and the Target for each of the last three
fiscal years, in each case ended more than 60 days prior to the Closing Date
(the “Audited Financial Statements”), (ii) as soon as available and in any event
within 40 days after the end of each fiscal quarter (other than the last fiscal
quarter of a fiscal year) ended after the last day of the last fiscal year for
which financial statements are required pursuant to preceding clause (i),
unaudited consolidated balance sheets and related statements of income and cash
flows of each of UNA and the Target for such fiscal quarter, for the period
elapsed from the beginning of the fiscal year referenced above to the end of
such fiscal quarter and for the comparable periods of the preceding fiscal year
(with respect to which the independent auditors shall have performed an SAS 100
review)and (iii) a pro forma consolidated balance sheet of the Borrower as of
the last day of the most recently ended fiscal quarter ended at least 55 days
prior to the Closing Date (after giving effect to the Transaction) and related
pro forma consolidated statement of income for the Borrower for the most
recently completed fiscal year ended at least 75 days prior to the Closing Date,
prepared as if the Transaction had occurred at the beginning of such period,
which pro forma financial statements shall meet the requirements of Regulation
S-X promulgated under the Securities Act for a registered public offering of
non-convertible debt securities of the Borrower (including the Target). The
financial statements referred to in clauses (i) and (ii) shall be prepared in
accordance with accounting principles generally accepted in the United States.
The Lead Arrangers hereby acknowledge that the financial statements filed with
the Securities and Exchange Commission prior to the date of this Commitment
Letter are deemed to have been received by the Lead Arrangers for the purposes
of this condition.

 

F-2



--------------------------------------------------------------------------------

(d) Patriot Act. Holdings, the Borrower and each of the guarantors under the
Facilities shall have provided to the Lenders the documentation and other
information requested by the Lenders in writing at least ten days prior to the
Closing Date that are required by regulatory authorities under the applicable
“know-your-customer” rules and regulations, including the Patriot Act.

(e) Representations. All Specified Representations under the applicable
Financing Documentation, the Merger Agreement Representations and, in the case
of the UNA Existing ABL Facility if same will remain outstanding and not be
replaced by the UNA Replacement ABL Facility on the Closing Date, the
representations and warranties under the UNA Existing ABL Facility as amended by
the ABL Amendment, shall in each case be true and correct.

(f) Miscellaneous Closing Conditions. The Lenders under each Facility shall have
received a customary opinion from Sullivan & Cromwell LLP as counsel for the
Borrower and the guarantors under such Facility (which shall include, without
limitation, satisfactory opinions with respect to the Transactions and
Facilities causing “no conflicts” with or under any Permitted Surviving Debt and
of local counsel, as the case may be, and such other customary opinions,
corporate resolutions, certificates and closing documentation (including, but
not limited to, a solvency certificate from the Chief Financial Officer of
Holdings or the Borrower in substantially the form of Annex A hereto.

2. Additional Bridge Facilities Conditions. In addition, commitments of the
Senior Secured Bridge Lenders in respect of the Senior Secured Bridge Facility
and the Senior Unsecured Bridge Lenders in respect of the Senior Unsecured
Bridge Facility and the closing and funding thereunder will be subject to the
satisfaction of the following additional conditions precedent:

(a) Offering Memorandums. The Borrower shall use commercially reasonable efforts
to (i) ensure that the Investment Banks and the Lead Arrangers each shall have
received, not later than the earlier of (a) 20 days prior to the Closing Date
and (b) 160 days after the date hereof, a draft preliminary prospectus or
preliminary offering memorandum or preliminary private placement memorandum (the
“Offering Document”) suitable for use in a customary “high-yield road show”
relating to the Notes (consisting of audited consolidated balance sheets of the
Borrower for 2011 and 2010, related statements of income and cash flows of the
Borrower for 2011, 2010 and 2009, unaudited financial statements (which shall
have been reviewed by the independent accountants as provided in Statement on
Auditing Standards No. 100) for each fiscal quarter ended after 2011 and at
least 45 days prior to the Closing Date, and pro forma financial statements for
the most recently completed fiscal year and any subsequent interim period for
which financial statements are required, prepared in accordance with, or
reconciled to, generally accepted accounting principles in the United States and

 

F-3



--------------------------------------------------------------------------------

prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended, unless otherwise agreed, provided that no separate subsidiary guarantor
financial statements shall be required, and if the securities will be issued
pursuant to a public offering (which shall be subject to the consent of the
Borrower), a registration statement and if such registration statement is filed,
the Borrower will cause such registration statement to comply as to form with
applicable rules and regulations and contain all legally required disclosures,
and to become effective as soon as practicable thereafter), (ii) cause the
independent registered public accountants of the Borrower and the Target to
render customary “comfort letters” (including customary “negative assurances”)
with respect to the financial information in the Offering Document, (iii) cause
the senior management and other representatives of Holdings and (to the extent
contemplated under the Merger Agreement) the Target to provide reasonable access
in connection with due diligence investigations and to cause the senior
management and other senior executive of Holdings participate in a customary
high-yield “road show,” for a consecutive 17 day period commencing on the date
of delivery of the Offering Document referred to in clause (i) (at no time
during which period the financial information in the Offering Document shall be
“stale”); provided that such 20 day period shall begin on or after January 3,
2012 and (iv) obtained the Ratings prior to the commencement of such 20 day
period (it being understood that the obtaining of any specific rating level is
not a condition hereunder).

(b) UNA ABL Facility. Concurrently with the borrowings under the Senior Secured
Bridge Facility and the Senior Unsecured Bridge Facility, (x) either the (i) ABL
Amendment shall be effective or (ii) Replacement ABL Documentation shall have
been executed and delivered and (y) the Borrower shall have available cash from
proceeds under the UNA ABL Facility and/or available cash on hand sufficient
(when taken together with the proceeds of the Bridge Facilities or the Notes) to
meet its payment obligation under the Merger Agreement.

3. Additional UNA Replacement ABL Facility Conditions. In addition, commitments
of the ABL Lenders in respect of the UNA Replacement ABL Facility and the
closing and funding thereunder will be subject to the satisfaction of the
following additional conditions precedent:

(a) Bridge Facilities/Notes. Concurrently with the borrowings under the UNA
Replacement ABL Facility, (i) to the extent borrowings are made under the
applicable Bridge Facility, the Senior Secured Bridge Documentation and the
Senior Unsecured Bridge Documentation, as the case may be, shall have been
executed and delivered, and (ii) the Borrower shall have received gross proceeds
of $2,200.0 million (as may be reduced pursuant to the last sentence of the
second paragraph in the Commitment Letter) either from borrowings thereunder or
the issuance and sale of the Senior Secured Notes and/or Senior Unsecured Notes,
as the case may be.

(b) Collateral. Subject to the Funds Certain Provisions, (i) the Collateral
Agent shall have a perfected, first priority security interest in and lien on
all “Collateral” under, and as defined in, the UNA Existing ABL Facility,
(ii) all filings, recordations and searches necessary in connection with such
liens and security interests shall have been duly made and (iii) all filings and
recording fees and taxes shall have been duly paid.

 

F-4



--------------------------------------------------------------------------------

(c) ABL Amendment. The ABL Amendment shall not have become effective on or prior
to the Closing Date.

(d) Refinancing of UNA Existing ABL Facility. Substantially concurrently with
the initial borrowing under the UNA Replacement ABL Facility, the UNA ABL Lead
Arrangers shall have received satisfactory evidence of repayment of all
indebtedness and termination of all commitments under the UNA Existing ABL
Facility and the discharge (or the making of arrangements for discharge) of all
liens thereunder.

(e) ABL Marketing Period. The UNA ABL Lead Arrangers shall have been afforded a
period of not less than 30 consecutive calendar days after completion of a
customary confidential information memorandum with respect to the UNA
Replacement ABL Facility to market and syndicate the UNA Replacement ABL
Facility.

 

F-5



--------------------------------------------------------------------------------

Annex A

Form of Solvency Certificate2

This Solvency Certificate (this “Certificate”) is delivered pursuant to
paragraph 1(f) of Exhibit F to the Commitment Letter, dated as of December 15,
2011 (the “Commitment Letter”), by and among the Commitment Parties and United
Rentals, Inc., a Delaware corporation (“Holdings”). Unless otherwise defined
herein, terms used in this Certificate shall have the meanings set forth in the
Commitment Letter.

I,             , the Chief Financial Officer of Holdings, DO HEREBY CERTIFY on
behalf of the Borrower, a wholly owned subsidiary of Holdings, that as of the
date hereof, based on the facts and circumstances as they exist on the date
hereof and after giving effect to the consummation of the Transactions and the
incurrence and assumption of indebtedness related thereto:

 

  1. The sum of the liabilities (including contingent liabilities) of the
Borrower and its subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of the Borrower and its subsidiaries, on a
consolidated basis.

 

  2. The present fair saleable value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the liabilities (including contingent liabilities) of
the Borrower and its subsidiaries as they become absolute and matured.

 

  3. The capital of the Borrower and its subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof.

 

  4. The Borrower and its subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts or
other liabilities (including current obligations), beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).

 

  5. The Borrower and its subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.

 

  6. For purposes of this Certificate, the amount of any contingent liability
has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

 

2 

Form to be modified in connection with the delivery of the solvency certificate
under the UNA Replacement ABL Facility, such that the solvency certificate is
provided on behalf of Holdings and the statements are made in respect of
Holdings and its subsidiaries (as opposed to the Borrower and its subsidiaries).



--------------------------------------------------------------------------------

  7. I am generally familiar with the business and financial position of the
Borrower and its subsidiaries. In reaching the conclusions set forth in this
Certificate, I have made such other investigations and inquiries as I have
deemed reasonably necessary to enable me to express an informed opinion as to
the matters referred to herein.

This Certificate has been executed by the undersigned solely in his corporate
capacity and he shall have no personal liability as a result of this
Certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate, solely in the
undersigned’s capacity as Chief Financial Officer of Holdings, on behalf of the
Borrower and its subsidiaries and not in the undersigned’s individual or
personal capacity, this             day of [            ], 20[ ].

 

    UNITED RENTALS, INC.     By:         Name:       Title:  